Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 1 of 99 Page ID #:197




                       EXHIBIT A
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 2 of 99 Page ID #:198

         Berj Beramian                                                             Phone: (626) 720..371-0
                                                                                   E·mall: berJb@me.com

        .June.23, ..2.018




        The Honorable Judge Stephen Wilson
        c/o Mr. Mark J. Werksman, Attorney at Law
        888 West 6th Street, 4th Floor
        Los Angeles, CA 90017

        RE: VASKEN K. GOURDIKIAN
        Dear Honorable Judge Stephen Wilson:

        lt ls an honor to write a letter of character about Vasken Gourdlklan. We have been great friends
        since my family moved to P.asaden~ in 1S83. I can ~paak of Vii1Sken'$ aml£Jble p~~onallty,
        because, I know of him as a friend, as a family man, as a community leader, and as a dedicated
        police officer.

        I shall focus on two of Vasken's characteristics that have always made a great Impression on
        me. First, he Is a highly loyal human being. His commitment to his wife and two sons Is
        Impressive in the manner In which he cares· and provides for them. He has been happily married
        to his teenage sweetheart, Rubena, for over twenty·two years. Vasken and Rubena also raised
        two outstanding, respectable young men, Alex and Ardem, who are models of their parent's
        moral compass. His loyalty to his family stems from his own upbringing as well. Vasken's
        loyalty was also a natural fit In the police force when he Joined the Institution and proudly served
        as a public servant for twenty·four years.

        Second, even though Vasken had choices and great support growing up In an affluent family, I
        was not the least bit surprised when he followed his passion to serve his community as a police
        officer. He saw police work as a rewarding career even when his.parents had other career
        expectations of him. He has establlshed himself as a respected figure In Pasadena and
        neighboring communities, because, anyone who knows Vasken knows that he Is a righteous
        man. He makes careful, responsible choices, even with the groups of friends he has In various
.,._,   circles. Notably, the most humbling actions of his servitude were when he wore his police
        unlfonn whlle attending community events, school events, civic events, and funerals, even when
        he was off duty. It was always apparent to me that he treats his responslbllltles as a police
        officer with great respect and consideration, and, if he Is given the chance to continue his
        eareer, I can assure you he would be a great Chief of Pollee semb day. In faet, It would be a
        waste of taxpayer money If all of the professional development Invested In this gentleman were
        not propagated to continue to serve the people arrct the· police torc·e.

        In summary, Vasken Gourdlklan is a law-abiding citizen and a valuable asset to the community.
        He may not be wearing a badge today but that does not change the great Impression he has
        made on the community and the police force through his selfless servitude.

        I hope my acute observation of Vasken Gourdlklan judiciously serves your consideration .




                                              .. ·····-.:;;:::.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 3 of 99 Page ID #:199




                       EXHIBITB
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 4 of 99 Page ID #:200


  Randell K. Taylor



 June ·2s, ·2018

  Re:       Vasken Gourdiklan

 To:       The Honorable Judge Stephen Wilson



 I have known Vasken Gourdilkian for more than twenty years both professionally and personally, and
 during that time I have watched him grow as a officer, father, husband and friend. As young officer, like
 most, Vasken struggled to find his identity. Although determined and dedicated to his chosen
 profession, Vasken faced the challenges of fast pace police work learning departmental rules,
 regulations, city, state and federal laws. Vasken quickly excelled as a police officer, and within no time
 deservingly promoting through the ranks. Although Vasken served the ranks of police officer and
 corporal with merit becoming a Field Training Officer, Vice Narcotics Specialist, a SWAT Team Leader,
 Detective and Community Relations Officer, in my opinion, Vasken came into his own and began to
 excel once he reached the rank of sergeant. As a sergeant, Vasken displayed great leadership skills, the
 ability to teach, nurture, hold accountable, discipline and accomplish goals came easy for him. Growing
 up in the city which he worked was a true benefit for both he and the organization. As a sergeant
 Vasken had an Immediate impact on how the city was policed and interacted with its community
 members. Vasken embodied the tenants of the police department's credo, especially being fair but
 firm. Vasken never let the conflicts of personal relationships get in the way or cloud his judgment when
 it came to the enforcing of laws or resolving conflict. As his onetime supervisor, I notice this trait and
 gained a new respect for his ability to look beyond those relationships, putting the department's and he
 city's goals first.

 It was during this time that I got to know Vasken on a personal level. As a minority like myself, Vasken
 strived for equality, not only within the department but within the community itself. Vasken joined
several community organizations in efforts to bridge the gap between law enforcement and the
citizens which we served. He was visible and participatory in community meetings, functions and
events , always willing to. help and contribute to the greater good of Pasadena. Although a benefit of
living in the community which he served, Vasken was able to balance his home life and professional life
without a problem, often time the two would interact as Vasken would be seen at a community events
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 5 of 99 Page ID #:201


 with his wife and kids. Again, In my opinion, the trait of a dedicated law enforcement officer and family
 man.

 As a Lieutenant and peer, Vassken represented the rank with class and distinction, well spoken and well
 dressed, he was able to carry the department's and city's message with confidence and poise. He was a
 trusted leader with subordinates eager to follow. Later, becoming the face of the organization, Vasken
 continued to strive, becoming the "go to" person for information or insight.




 I was, and still am proud to have worked with Vasken, and call him my friend. Vasken made an awful
 mistake, one that I, for a moment do not take lightly. This isolated incident has damaged an absolutely
 pristine reputation and damaged the trust of those entrusted. I can only hope that you look at his entire
 body of work, his entire body of life and find mercy. Vasken is a fine person, a fine professional, a fine
 father, husband and son, and well educated. I am hoping that these attributes will be taken into
 consideration and put to use to help others not make the same mistake.




 For your consideration and sincerely submitted,
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 6 of 99 Page ID #:202




                       EXHIBIT C
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 7 of 99 Page ID #:203



  Michael Gligorijevic




  Honorable Judge Wilson,

  My name is Michael Gllgorijevic, I am a Police Sergeant with the Pasadena Police Department1 a father
  of two girls and happily married to Stephanie Gligorijevic of 10 years. As a police trainee, Vasken
  Gourdiklan was the first person I ever accompanied in a police car. He was the FTO coordinator, a
 prestigious position within the police department allowing him to influence every new employee that
 joins the police department. Vasken discussed integrity and commitment to the organization and how
 Important it was to be professional to maintain trust within our community.

 His outgoing personality put him in the spot light. He promoted with cause, and was selected for a
 variety of high profile assignments. Vas ken worked harder than the people around him and genuinely
 cared about the community he served. Vasken was a mentor to youth in our community while he held
 an executive position with the police department. My point in mentioning his rank shows he was not
 mentoring young for leverage during a promotion process; he unequivocally cared for our community.

 Vasken demonstrated the utmost integrity working in some of the most "at risk" assignments such as,
 the undercover narcotics unit and the street gang task force. He did this both as a supervisor and officer.
 He never just got by, but instead excelled in these asslgnments 1 working diligently to protect our
 community from the harassing influences that sometime plagued our city.

 As for my personal relationship with Vasken; I consider him a great friend. I know he would put anything
 aside to help me and In times of need he has always been there. His values are robust and he has raised
 two wonderful sons. I only fail to name them by name because this is going to a record of the court. I
 have attended private and family/friend events with Vasken, he keeps good company and I never felt
 compromised with Vasken.

  Vasken, as well as many other friends and colleagues were shaken to the core when .the news
  surrounding this investigation was revealed. Vasken may have made a mistake regarding these
  allegations, but there was no malice routed ln any of the allegations. As a weapons instructor, I myself
. have found it difficult to understand and keep current with certain weapons laws in California, which
  seem to change yearly.

 From my knowledge of Vasken, he would never deliberately break the law. This is a case of
 circumstances 1 and Vasken's character should be taken into consideration when finalizing a decision
 regarding this matter.

 I trust Vasken and believe If the facts support the allegations in this matter1 it was an error of the mind
 and not of the heart. Vasken is trustworthy1 honorable, and it Is all too easy to vilify an honorable man in
 this current social environment. I hope my words assist In your deliberation and judgement regarding
 Vasken.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 8 of 99 Page ID #:204




                       EXHIBITD
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 9 of 99 Page ID #:205


                                                                          k,~o/
                                                                     ALAN  B. SNITZER
                                                                        A PROFESSIONAL CORPORATION

                ALAN S. SNITZER*                                   2 NORTH LAKE AVENUE, SUITE 880         MATTHEW L.. BARTHOL.OMEW
                                                                                                           RONAL.D E. STEENSLAND
              CYNTHIA L. COLLINS*                                 PASADENA, CALIFORNIA 91101-1858             MARK L. WARREN
     'CERTWttO SPECIALIST, WORKtRS' COMPENSATION l.AW
                                                                     TELEF'HONE (626) 449·4300                STEVEN E, WEITZ
THE STA.TE 13AR Of' CA.Llf'ORNIA, BOARD OF L£0AL SPECIALIZATION                                                  OF COUNSEl.
                                                                          F'AX (626) 449·0830



                                                                     www.lnJuredPublloSafetyWorkers.oom




                                                                     September 13, 2018

  The Honorable Stephen V. Wilson
  United States District Judge
  CENTRAL DISTRICT OF CALIFORNIA
                 Re:             Vasken K. Gourdikian
                                 Character Reference

  Dear Judge Wilson:
 Please accept this letter as a character reference for Mr. Vasken
 K. Gourdikian, who will be coming before you for sentencing in the
 near future on his guilty plea to two Federal firearms violations.
 I currently represent Mr. Gourdikian as a claimant in a workers'
 compensation proceeding before the Workers' Compensation Appeals
 Board of the State of California, and al though he has been my
 client for only about the last half year, I have known him for
 several years, while he was employed as a lieutenant by the
 Pasadena Police Department.                             ·

 By way of background, I have been a licensed California attorney
 for forty (40) years, and have always been in good standing with
 the State Bar of California. I am also admitted to practice before
 the Central District of California and the Ninth Circuit Court of
 Appeals.
 I am a longtime member of the Board of Directors of the California
 Applicants'   Attorneys Association    [the claimants'    workers'
 compensation statewide bar], although this letter is written in my
 capacity as a private attorney. I have been rated "AV-Preeminentn
 by Martindale Hubbell for the last 20 years. I have been deemed a
 "certified specialist" in workers' compensation law, by the State
 Bar of California.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 10 of 99 Page ID #:206


  The Honorable Stephen V. Wilson
  United States District Judge
  CENTRAL DISTRICT OF CALIFORNIA
  September 13, 2018
  PAGE TWO


  Since 1990, my practice has been strictly limited to representing
  injured police officers, sheriff's deputies, firefighters and other
  sworn, public safety personnel, in their workers' compensation
  claims, as well as handling plaintiff personal injury litigation,
  80% of which is for our injured officers.

 I have been informed by the City of Los Angeles that our office is
 one of the top three law firms in the greater Los Angeles area,
 representing Los Angeles Police Department officers who are injured
 or killed in the line of duty, who retain counsel.
 I have also been told by        the City of Pasadena that my office
 represents about 90% of          their injured police officers and
 firefighters who obtain         legal representation, for workers'
 compensation and Industrial      Disability Retirement claims.

 We have represented probably well over 4,000 sworn public safety
 officers from over 60 public safety agencies across Southern
 California and beyond, at the state, county and local levels, over
 my lengthy career.
 As such, I believe I have a very deep understanding of the typical
 mentality and character of police officers and other sworn public
 safety personnel in general.
 As Your Honor is aware, Mr. Gourdikian served as a sworn Pasadena
 police officer for approximately 24 years before resigning earlier
 this year as a result of the instant Federal case. He reached the
 rank of lieutenant, and in fact, was the adjutant to the Chief of
 Police at that time, Phillip Sanchez, and also ·served as the
 Department's spokesperson.

 Prior to that, Mr. Gourdikian had served in virtually every
 specialized unit in the Pasadena Police Department, including
 patrol, detectives, 6 years in SWAT (known here as "Special
 Enforcement Section") , · motorcycles, and other uni ts. He was the
 Community Relations lieutenant. He worked in Internal Affairs for
 almost 6 months.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 11 of 99 Page ID #:207


  The Honorable Stephen V. Wilson
  United States District Judge
  CENTRAL DISTRICT OF CALIFORNIA
  September 13, 2018
  PAGE THREE

  Having represented probably close to 100 Pasadena Police Officers
  over the last 3 decades, and being acutely aware of the reputations
  of the various off ice rs and supervisors (which are usually well
  known in a small department like Pasadena Police Department), I can
  unequivocally state to the Court that Mr. Gourdikian was held in
  the highest esteem and regard by his fellow officers, subordinates,
  and supervisors.
  He was, in fact, considered a "rising star" in the Department, and
  many local observers (myself included) were of the firm belief that
  he was on track to eventually become Chief of Police, had this
  unfortunate activity not derailed his career and resulted in him
  being a convicted felon.
  In fact, being an admitted "police nut" who for many years had
  listened to the police radio traffic on a scanner, I heard, first-
  hand, Mr. Gourdikian many hundreds of times "on the air," while out
  in the field, doing front line police work as an officer, and later
  a sergeant, and lieutenant.
  He was affectionately nicknamed "Gordy" by his fellow officers, on
  the police radio. He was quick to respond to any emergency call
  that came out, and was often first on scene, even as a patrol
  supervisor. His first and only mission was always public safety.
 He was also, for many years, involved in the Police Ac ti vi ties
 League (PAL), a wonderful program of the Pasadena Police Department
 to divert at-risk youth, from lives of crime and gang activity, to
 productive paths towards athletics and conununi ty leadership.    I
 have supported this foundation in the past myself. Not only was
 Mr. Gourdikian the PAL Director for a time, but he helped raise
 over $200,000.00 in community donations for this worthy cause over
 three years.
 I know, not only from my talks with Mr. Gourdikian over the years,
 but also observing his activities as a police officer and
 supervisor, and most importantly by hearing high praise from his
 fellow officers who are also my clients, that this gentleman spent
 his entire, adult working life protecting and serving the citizens
 of Pasadena, and it was far more than a "job" to him; it was truly
 his "calling" in life.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 12 of 99 Page ID #:208


  The Honorable Stephen V. Wilson
  United States District Judge
  CENTRAL DISTRICT OF CALIFORNIA
  September 13, 2018
  PAGE FOUR

  I have discussed the current criminal Federal case against Mr.
  Gourdikian, with him, to a limited extent, and although I do not
  represent him in that matter, myself, I feel I can divulge to the
  Court that he is now aware that he used·very poor judgement in
  engaging in the firearms issues to the extent that he did; as a
  result, he has not only forfeited probably around $50,000.00 in
  firearms that the Government will retain, but he has lost his job;
  his reputation; and most likely, his freedom to some extent.
  Fortunately, he has a very strong     family support system, as well as
  the support of his friends and        colleagues, but he will have to
  begin his life anew (especially       if he serves any Federal prison
  time), with the added burden of       being a convicted Federal felon,
  with the loss of certain civil        rights that is entailed by that
  status.
  I am generally aware of the terms of the Plea Agreement reached
  between Mr. Gourdikian and the Government, and as I understand it,
  he could face a term of up to 15 years in prison, although the
  Assistant United States Attorney has agreed to recommend a term of
  30 months, with no required "minimum" term. The Court, of course,
  will ultimately make this decision.
  I would submit to The Court that no benefit will come of
  incarcerating this man, who has lost virtually everything as a
  result of his admitted violations of law and poor judgement, but
  who worked very hard to protect the public for nearly 2~ decades -
  placing his life on the line every day he went to work - and who
  has already lost a well-paying career with what might have been a
  very bright future, as well as tens of thousands of dollars of
  forfeited personal property, i.e., the firearms.
 I would also submit to Your Honor that this is a very unusual case,
 where a criminal defendant coming before the Court has had a
 storied career in law enforcement, having served the community
 honorably and with dedication, these many years, but who also must
 now reckon with the consequences of his misconduct.
 r strongly believe that if there was ever a case that warranted a
 merciful sentence (such as, perhaps, a period of house arrest
 followed by supervised probation for a reasonable period of time) ,
 this is such a case.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 13 of 99 Page ID #:209


  The Honorable Stephen· V. Wilson
  United States District Judge
  CENTRAL DISTRICT OF CALIFORNIA
  September 13, 2018
  PAGE FOOR

  I very much appreciate The Court's time and consideration in
  reviewing this letter and in affording Mr. Gourdikian the balanced
  approached to justice that I believe this case merits.
                               Very respectfully yours,




 ABS:am
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 14 of 99 Page ID #:210




                        EXHIBIT E
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 15 of 99 Page ID #:211



                                        Roubina Gourdildan




 June 25, 2018

 Honorable Judge Stephen Wilson
 First Street Courthouse
 350 W. 1st Street
 Courtroom 1OA, 10th Floor
 Los Angeles, CA 90012


 Dear Honorable Judge Stephen Wilson,

          At the age of 14, I met the man who would be the love of my life for over 30 years.
 Vasken was born in Pasadena and we met at St Gregory Church in 1984. At this young age,
 Vasken told me he will become a police officer one day and marry me. I didn't think much of
 this statement until we started dating in high school. On several occasions, while on dates,
 Vasken would pull over to help stranded cars and people in need. I soon realized he had a
 calling and a purpose in life to help others.

         For the 22 years we have been married, Vasken has sacrificed his family time, holidays,
 special occasions, and his own vacation time to help others. The Pasadena Police Department
 knew Vasken would never object to being called to a crime scene in the middle of the night and
 they always relied on him to cover for other officers. I was always surprised how he can
 function so well with such little sleep but it was his passion for the job that kept him going. He
 was definitely the "go to" person in the department and, to my disapproval at times, did not use a
 single sick day off in 24 years.

        I witnessed many divorces in the police department due to the lack of time spent with
families. Our commitment and love to our marriage never faltered because Vasken focused on
the quality of the time he spent with us rather than the quantity of the time. I will be forever
grateful that Vasken worked so hard at the police department to give me the opportunity to be a
stay-at-home mom while raising our two beautiful boys.

        In addition to his full schedule, Vasken volunteered his time by serving on the board of
many non-profit organizations in our community. He was asked to mentor a 13 year-old at-risk
youth through the Pasadena Police Department which Vasken lovingly accepted. Joseph did not
have any parents and did not have the guidance to make right decisions in his life and school.
Vasken stood by him for eight years through Joseph's trials and tribulations and made sure he
was placed in a loving home and the right high school. One of our fondest memories was for our
family to be present at Joseph's high school graduation. Joseph continues to be part of our life
and has a solid job with a security finn.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 16 of 99 Page ID #:212



         Around three years ago, I noticed my husband had started to collect guns as a hobby. Of
 course, as a mother with teenage boys, I disapproved of having weapons in the home. To
 appease me, Vasken bought a large safe to store these weapons. Within a year, I noticed that my
 husband's passion for guns had become an obsession. He got so much joy from buying new guns
 and adding to his vast collection which I never understood. Although I objected to his obsessive
 hobby many times, I noticed it was his outlet for day-to-day work stress. He was working almost
 seven days a week and this hobby was a fonn of relaxation for him.

          I hope you get a chance to meet Vasken one day outside the court house. He is the most
 loyal, honest, and caring person you will ever meet. He is such a wonderful husband and
 amazing father to our two teenage sons, who are just like their father in their will to serve others.
 I fell in love with him for the righteous values he embodied and continues to embody until today.
 He gives 110% person to each one of his family members and friends. He is absolutely loved by
 our whole community and not one of them waivered in their support throughout this terrible
 ordeal.

         I was diagnosed with Graves Disease 5 years ago which affected my immune system and
 eye sight. My husband has stood by me through my roller coaster of emotions and has been a
 pillar of support in order for me to be in remission of this horrible disease. My endocrinologist
 has emphasized that my life has to be stress free in order to be in complete remission. Although
 I do not blame husband for this disease since it happened well before he started his gun hobby, I
 will need him to continue to support me as I deal with orbital decompression surgery for my
 eyes.

        I hope you can discover the real Vasken through these words and realize he had
 absolutely no intent to operate a gun business. The sheer truth is that he had a passion and a
 hobby to create a collection of guns for himself. I graciously ask for your leniency in this case so
 Vasken can continue to support his family and continue to make the positive impact on the
 community that he always has.

 With gratitude,
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 17 of 99 Page ID #:213




                        EXHIBIT F
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 18 of 99 Page ID #:214



                                    July 13, 2018


 To the Honorable Judge Stephen Wilson:

 My name is Christopher Gutierrez and I worked with Vasken Gourdikian for over
 twenty years. The reason for my letter is to explain to you that Mr. Gourdikian is a
 family man, a friend and overall someone that I trust. He has never given me
 reason to mistrust him or give pause to anything that he has done.
 I do not know all the details surrounding his case, what I do know is the day of his
 exit interview from the Pasadena Police Department he personally went around the
 department and spoke to people, when I met with him he was truly ashamed and
 made a very humbling statement. He said that he would give anything in the world
 just to be back in uniform as a regular police officer.
 On a personal level, as I stated above he is a genuine family man and he is
 completely embarrassed for his family and extended family (friends and relatives)
 from this outcome. I respectfully ask for your compassion during this process


 Chris Gutierrez       ..   ~7

7)/) ~z}, ~-­
~I'·····~
     \
                4
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 19 of 99 Page ID #:215




                       EXHIBITG
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 20 of 99 Page ID #:216



  November 1, 2018




  The Honorable Judge Stephen Wilson
  First Street Courthouse
  350 W. 1st Street
  Courtroom 1OA, 1oth Floor
  Los Angeles, CA 90012

  Dear Judge Wilson,
 I am writing to you on behalf of retired Pasadena Police Lieutenant, Vasken Gourdikian. I
 currently serve as the Executive Vice President for WPIC Construction, LLC located in the San
 Gabriel Valley and operating throughout the greater Los Angeles area. I was first introduced to
 Vasken a few years ago while he was still employed as a Police Officer in Pasadena. I recall being
 impressed by Vasken's good natured demeanor and prqfessional conduct as I was attending an
 event for the Police Department. I have become re-introduced to Vasken as he is currently an
 employee of WPIC Construction, serving as Assistant Project Manager and I am his direct
 supervisor.
 I know of Vasken's current situation and the predicament that he finds himself in. To his credit,
 he has been completely transparent and upfront since he first began working for the company. He
 told me of the circumstances surrounding his indictment and later his plea of guilty which he
 recently entered before you and the court. Vasken has displayed sincere remorse when telling me
 of the charges he is facing and at one point he thought of resigning due to the level of publicity h.e
 garnered with the media. I strongly discouraged him from doing so, but nonetheless, I appreciated
 the selfless gesture.
 Vasken has been working for our organization since July of this year and he has acclimated without
 difficulty. He possesses a strong work ethic, and a wide breadth of knowledge, as it pertains to
 leadership, supervising personnel, and working in teams. Needless to say, he was able to adapt to
 an entirely new career without much difficulty. Vasken is an integral part of our organization and
 I rely upon him heavily to accomplish our goals. He is well poised to further himself within our
 organization and he is well liked and respected by his peers.
 I understand that Vasken will be appearing before you in February of 2019 for sentencing. I have
 learned that Vasken and his family have been impacted financially, emotionally and embarrassed
 publicly. Yet, amidst all of this, he remains dedicated to our company, and laser focused on
 learning this new career he finds himself in. Selfishly, I would ask that you treat Vasken with
 leniency as I rely on him heavily. However, I also believe that he has suffered a great loss, and in
 the process, has learned a valuable life lesson. I have also met his wife, Roubina, and I know him
 to be a devoted husband, and father to his two sons. I am impressed that Vasken has found the
 courage to move on and continue to support his family despite. the challenges he is facing.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 21 of 99 Page ID #:217




  Your Honor, I am hopeful that my letter will serve as insight into the man that Vasken is today. I
  am asking for leniency on his behalf, but also on the behalf of his family. Any further punishment
  will only serve to impact his family and therefore, I humbly ask that you not incarcerate him.
  I sincerely appreciate your consideration.
  Respectfully,




  George Cummings     7
  Executive Vice President
  WPIC Construction, LLC
  Mobile: (626) 319"9101
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 22 of 99 Page ID #:218




                       EXHIBITH
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 23 of 99 Page ID #:219


                                                    Jordan c. Hayes




 June 29, 2018

 The Honorable Judge Stephen Wiison
 First Street Courthouse
 350 West First Street
 Courtroom 10A, 101h Floor
 Los Angeles, California 90012

 Dear Judge Wiison,

 I am wrltlng to provlde some thoughts on my frlend Vasken Gourdlklan and the quality of his character.

 I have known Vasken for over 12 years; we first met when our kids entered school In Kindergarten. He & I have
 enjoyed many fun experiences over the years Involving our children & families, from Cub Scout camping trip·s to
 youth sports (the highlight of our years In Cub Scouts was when Vasken arranged our Den to visit the hellpad on
 top of the Pasadena Police Department). And over the years, while our kids have gone In different directions, we
 have maintained our friendship.

As brief background, Vasken & I have never discussed politics or the topic of gun control. In full disclosure, I am a
strong advocate of laws to reduce gun ownership. So I have conflicting feelings about Vasken's current
predicament: while gun laws are essential to the safety of our society, on a personal level I know that Vasken Is an
extremely high-caliber Individual. He demonstrated poor judgment, but thls ls not who Vasken Gourdlkian ls. In
fact, for those who know him like I do, we think of him as the exact opposite of this ordeal: as someone who is
ethical and uses sound judgement for the benefit of others.

I'll be very candid about Vasken's true character: he's a wonderful friend and an authentic human being. You see
what you get with him. He has high-Integrity and a positive presence ln the communlty. He epitomlzes the "family
man:" his single most lmportant prlorlty has always been his famlly, and he's enormously proud of his wife Roublna
and their two sons, Alexander & Ardem. Vasken is active In everything In the community related to hls boys. In his
professional life, Vasken fits the central casting image of a police officer: a strong volce and sense of right & wrong;
sound Judgement; a leader; hard-working; and a wllllngness to act. He's proud of his record of service. And
personally, he's a rock-solid friend: sincere, quick to laugh (Including at himself), fun, loyal, and reliable.

While I have never written a letter of this nature before, It's not dlfflcult to express my strong feelings about
Vasken. There are good & bad people.out there, and Vasken Is solidly In the good camp. I, and those that have
known him, were shocked when we heard the legal trouble in which he now finds hlmself. His nature ls to take full
responslbllity for his actions, and I'm quite sure he Is contrite. Knowing Vasken, this harrowing experience wlll only
make him a better person.

I hope this letter provides insight into Vasken and helps with your Judgement.

With best regards,



Jordan C. Hayes
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 24 of 99 Page ID #:220




                        EXHIBIT I
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 25 of 99 Page ID #:221



 Robert Gaudet



 626.422.9668
 rjgaudet@roadrunner.com



 July 9, 2018

 Honorable Judge Stephen Wilson:

 Vasken Gourdikian has been my friend since 1994. I met him while attending Rio Hondo Police
 Acade_my_ wb_~~~~~~~-r~ -~.~_th ~~rult~J~t~e ~~sade~ P()l~~e l?~P~~me'!_t. Ear:!Y..JD__our____ _
 careers we worked side by side for 3 years In patrol and 2 years in vice/narcotics. I was later
 supervised by him when he was my sergeant In the Traffic Section. During these years I got to
 know and respect him as a loyal friend, hard and dedicated worker, family man and community
 leader.

 ~· b~Ye..an enpr~qus ~m~~.r;i~ of trust In· Vas~~n
   r   \ .   J   '   '   '         • ~I   I        '
                                                    b.oth a~ ~ .. pers~n. ~n9 a cq-wqrke~. .I've al'A'.ays
                                                                     '         '    •   '         '   '   '   '   '

 considered him as being a person of Integrity who makes good decisions based on what Is right.
 ~~.w~s ~~r~~ely ~7d.lcat~d ~o hi~ pro~e~~l<'.Jn, s.~c~~'.d o~ly ~o .his fam,11,v'. ,I ha.ye Often. ~eT.n him
 staying .late, after. hours on ~Is OWfl tim,e ...H¢. has volunt~ered his time being a ro~ntp~ to
                                  in
 und~rprivil.efi°ecf·y~uth th.e Pas~deria co~inynltv..... . .· . .           .                 ..:.     .

 Vasken has a very outgoing personality. He is easy to talk to and makes friends easily. He Is
 well liked by most who meet and get to know him. He Is kind, respectful and treats people
 fairly. He has always been active and well respected In his community.

 Vasken is a faithful husband with a strong marriage to his amazing wife. They have raised 2
 exceptional sons, who are polite, respectful, good students with bright futures ahead of them. I
 know Vasken's Influence and example played a huge role instilling these values in them.

 The position that Vasken Is currently in is one that he accepts full responsibility for. He regrets
 that he placed himself In this situation. He has expressed these feelings to me and is
 embarrassed by the negative att~ntlon he has placed on the Pasadena Police Department and
 the City of Pasadena.

 I pon·~ bell.eve th;;it. Vasken \yas kriowingly committing a crime. He would never Intentionally
 jepp,a,~~-iz~· his. o.r hi~ family's fLJtur~ or r~putat!on. His Jutjgment was b_aq. He willingly ad.i:nlts
 ~~ls.~·n.'d'acc~p'tsi.hafhe ".lade_~ ,mJst'~ke ~~~~p"~_a.s;.:ha~ q~vastating c9n.~e~u~:~,~es, for'hlrn.  '

 Va~k~h' :~q'n'orably S~l'.Ved' the. ~it~'q(p~~~qena' 9ve.r y~ars and had gr~at. p'ossibll!tl~s 'of
                                                                             for:           i'i
 future advancement before this in'cidenf. He has been hu'mbled by' his Indiscretion~ accepting
 the consequences for his actions. Please consider Vasken's positive contributions and his

                                              i'       ••   ,j   '       '
                         l   '"
      Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 26 of 99 Page ID #:222



        service prior to this lnddent       af   well as his remorse and acceptance of responsibility in
        determining your decision.          !




        Thank you,

        Robert Gaudet




· - - - ----   .........   -   -···-----   ---··--·- ----·--········
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 27 of 99 Page ID #:223




                        EXHIBIT J
  Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 28 of 99 Page ID #:224
                                                                               ·~   ..   :   ...




June 28, 2018

The Honorable Judge Stephen Wilson

Re: Vasken Gourdikian

Your Honor,

I am writing today concerning Vasken Gourdikian. I am a resident of Pasadena, and the father of three
daughters. My wife Lisa and I have been close personal friends of Vasken and his family for the past 13
years. I hold my own friendship with Vasken very highly as he is one of my closest and most reliable
friends. As ~uch I believe in my understanding of his character.

Like others, it's been challenging to square the charges he's facing with the man that I know well. Though I
do not share an interest in guns, I saw how deeply interested in them he was - as an enthusiastic hobbyist
and increasingly zealous collector - and I continue to believe that was the framework for the decisions he
made.

I would like to touch on Vasken's character in three areas - as parent, as friend, and as community member.

I know no father who surpasses the consistency that Vasken demonstrates in raising his two sons. I've
seen them grow from small boys to men, and they share the moral character that I know their father has.
He has been a strict role model for them, demonstrating respect to adults, friends and family. Perhaps the
most difficult result of this situation for Vasken has been the impact his actions have had on that code of
character he has taught them throughout their lives. I know he has faced things transparently with them -
and used the situation as a means to further teach them.

Vasken's friendship is consistent with the balance of his character. He is a genuine friend - selfless and
loyal - and that friendship has easily developed into something more like family than friend. I love him as I
do my own brother, which doesn't prevent me from reflecting critically on his situation.

As a member of the community, Vasken has always contributed more than most. From his public
involvement in the community- the PAL organization being one small example, to the more private things
he has done - he has lived a life consistent with his character. Perhaps the most impactful contribution he's
making involves a now adult orphan from the community. From grade school through him earning a GED,
and now as an adult, Vasken was the primary adult in his life. Vasken, leading by example and assisting him
as necessary, has helped this young man secure work, housing, and transportation and learning to live
independently and away from trouble. He continues with that to this day and in my mind, this is perhaps
the clearest example of his continuing and consistent character.

I would like to conclude by saying there are few people in my life who have demonstrated the character
that Vasken has. I believe him to be the man of the reputation that many know·.

With much respect,

Mike Burke


~                -
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 29 of 99 Page ID #:225




                       EXHIBITK
                                L,,f\U[;l..L   n. mVNLt:rrt:JN                                                                                                       MATTHEW ll, KEARL       DERIK SARKESIANS
  DENNIS B, KASS
                   Case SEVANGoBEL
  AN'JlloNY ), ELLROD    2:18-cr-00104-SVW
                        RICHARD G, GARCIA
                                                                                JUSTIN SHERGILL
                                           Document 33-1 Filed 01/18/19 Page 30 of   99AV ANESPage IDSUZANNE
                                                                                 NARINE                #:226
                                                                                                     DANIEL
                                                                                                             FRIAS
                                                                                                            DUBIN
 EUOENe P, RAMIREZ
 FREDRIC W. TRESTER
 LAWRENCE D, ESTEN
                               . DEBORA VERDIER t
                                 ]EANETIE DIXON
                                  KENNETH S, KAWABATA
                                                                                            MANNINo&KAss                                                              ERIK BA8AKHANIAN
                                                                                                                                                                      ADAM ROEHRICK
                                                                                                                                                                      TONYA N, MORA
                                                                                                                                                                                              KATHERINE AGBAYANI
                                                                                                                                                                                              MARK WILSON
                                                                                                                                                                                             )ENNY PAK
 MILDRED K, 0 1LINN *             snveN AMUNDSON*                                                                                                                     EM ILY EDWARDS
 ALFRED M, DE LA CRUZ
 ERWIN A, NEPOMUCENO
                                  RICHARD MACK t
                                  PAUL HANNA
                                                                            ELLROD, RAMIREZ, TRESTER                                                     LLP         ]ESI WOLNIK
                                                                                                                                                                      FATIMA BADREDDINE
                                                                                                                                                                                              ELIZABETH HANDELIN
                                                                                                                                                                                              CRAIO SMITH
                                                                                                                                                                                              KARLY K. WHITE
                                                                                                             AnoRNllYS AT LAw
 BRIANT. Moss  *                 ToNYM,SAJN                                                                                                                           DANIEL SULLIVAN         MATTHEW P. OPPEN
 }mREY M. LENKOV                 MARILYN R.VICTOR*                                                                                                                    HILA GOLCHET            GARRICK P, YANDERPIN
 MARGUERITE L,jONAK *            MARTIN HOLLY                                                                                                                         MARYAM MALEK!           ALEXANDRA RAM51S
 JOHN D, MARINO                  MINAS SAMUWAN                                                                                                                        MICHAEL COOPER          SHAWHEEN SHAFI ZADEH
 MICHAEL L. SMITH                MATTHEW P, NOEL                                                                                                                      PAULMITIELSTADT         KELSEY NICOLAISEN
 LOUIS W, PAl'PAS                LALO GARCIA                                                                                                                          NICOLE THRELKEL         ASHTON MCKINNON
 SHARI L, ROSENTHAL              GENE W,LEE                                                                                                                           A.FosreRSHi             FAROUK MANSOUR
 EUOEHEJ, EOAN                   CHRISTOPHER DATOMI                                                                                                                   MAEAmRTO                KIRSTEN BROWN
 CLiffORD A. CLANCEY             AN'JllONY CANNIZZO                                         15TH FLOOR AT 801 TOWER                                                   CATHERINE BARNARD       ROBERT DAVIS
 RINAT B, KLIER-ERLICH           GARY POPHAM JR,                                           801 SOUTH FIGUEROA STREET                                                  MICHAELKVYAT           JOSEPH CORIATY
 ROBERT B, ZELMst                MAIJAOLIVIA                                                                                                                          BRIAN SMITH             NATALIE ORTIZ
 R. ADAM ELLISON                JONATHAN), LABRUM*                                     LOS ANGELES, CALIFORNIA 90017-3012                                             GREGORY LEWIS          )AMILEH HAWATMEH
Scorr WM. DAVENPORT             JONATHON D, SAYRE                                                                                                                    JUDSON H, PRICE         )EffREY TSAO
}ASON], MOLNAR*                  KAREN LIAO
                                                                                            TELEPHONE: (213) 624-6900                                                JOHN STANLEY             ERINN. COLLINS
DAVID V. RoTH                    ANDY], SEMOTIUK *                                           FACSIMILE: (213) 624-6999                                               JORDON fEROUSON *       JESSICA SPINOLA
/ENNIFER L. SUPMAN              JULIE M, FLEMING                                                                                                                      PAUL HARSHAW            ROBERT W. LAWTON
KATHLEEN A, HUNT*                ROBERT E. MURPHY*                                      WEB SITE: WWW.MANNINGLLP.COM                                                  VICTORIA KA,Jo         TiffANY HENDERSON
STEVEN), RENICK                  NINA RICCI FRANCISCO                                                                                                                ANDREA KORNBLAU         JONATHAN HACK
JAMES E. GJBSONS                DONALD R, BECK                                                                                                                       ARA BAGHDASSARIAN        DAVID BREITBURG
DANIEL B, HERBERT*               FRANK M, LAFLEUR                                                                                                                    AN'JlloNY WERBIN         EMILY ELLSE
MARK A. HAGOPIAN                 RoBERTP.WARoo*                                                           .June 20, 2018                                              MICHAEL WATTS           LAWTON JACKSON
SUZIE ZACHAR IRWIN t            ScorrA.ALLES t                                                                                                                       TRISHA NEWMAN           TODD LEZON
DONALD R. DAY*                  MAHASTI KASHEfl                                                                                                                       NISHANWILDE             RICK MARTIN
D. HIEP TRUONG                  LISA WONG                                                                                                                             LYNN CARPEHnR          )EANCHA
MICHAEL A, WEISMANTEL           DONAL.0 APPLEGATE                                                                                                                    )EPfREY FISHKIN         JEFFREY KORN
JANET D,JOHN *                  HEATHER M.ANTONIE                                                                                                                     LYNELL D.DAVIS          CURTIS GOLE
JOHN M. HO<.:HHAliSLE~          )ASON), DOSHI                                                                                                                         DAVID R.Ru1z            RICK MARTIN
AN'lllONY S, VITAGLIANOt        ZUBJN FARINPOUR                                                                                                                       NATALYA VAsYUK          ERIC WAHRBURG
KEVIN H, LOUTH                  LAURA McADAMS                                                                                                                        JESSICA ROSEN            KIMBERLY 0ffENSACHER
SHARON S,jEffREY                GRETHCHEN COLLIN                                                                                                                     ANDREEA CUS11JREA       CAROL TREASURE
KEITH RICKER t                  RODRIGO), BozOGHLIAN                                                                                                                  NATHAN GROSCH
JOHN M. COWDEN*                 ANGELA M,POWELL                                                                                                                       LINNA LOANGKon         OfCOUtJSEL
DAVID R. REEDER*                D, ROCKEY GOODELL Ill*                                                                                                                KA YEH HOSSt!NI        ARI MARKOW
TOBY D. BUCHANAN               JENIFER WALLIS*                                                                                                                        ASHLEY ROLAND
                                                                                                                                                                                             ' Admitted In MulttpleJurl1diction
                                                                                                                                                                                             t Admitted lo Prlldi"' I.aw In
                                                                                                                                                                                               Arl•onoonly
                                                                                                                                                                                             t Admitted to Prlldiu I.aw In

                     Honorable Judge Stephen V. Wilson
                     First Street Courthouse
                     350'W. 1st Street, Courtroom lOA, 10thFI.
                     Los Angeles, CA 90012 ·        · ,     ·
                                                                                              .···   '


                                      Re:·               Lieutenant Vasken Gourdikian

                     Dear Judge. Wilson:

                           I write this letter fo support of my very dear friend, Lieutenant Vasken Gourdikian,
                     whose character and moral compass, in my experience, are unmatched.

                             Lieutenant Gourdikian's dedication to, and love for, his profession as a Pasadena Police
                     officer were palpable, but I will leave that discussion to the countless others "Who I am sure will
                     support that fact. I can say though that I personally witnessed his heartbre&k.when he had to give
                     up the role that largely defined him, a!J.d it was heartbreaking to me as well.

                              My personal knowledge of Lieutenant Gourdikian's character is based on witnessing his
                     role in helping shepherd his and my son through Boy Scouts, both achieving the rank of Eagle.
                     Lieutenant Gourdikian served as the voice of "right and wrong" for the troop, always steering the
                     boys to make the correct decision. Among the many examples of this over the years, Lieutenant
                     Gourdikian regularly volunteered his time to speak to all the scouts about the dangers of drugs
                     and alcohol, which I am certain·helped manyofthe boys make better decisions than they
                     otherwise would have. Both of my sons are aware of the situation for which I have the honor of
                     writing this:letter,·aridboth remain steadfast in their belief that Lieutenant Gourdikian's position
                     ori'.matteis of honesty an:d ethics;i~ gospel for them.


                 DALLAS                                     NEWYORX                        ORANGE COUNTY                         PHOENIX                        SAN DIEGO                     SAN f'RANCISCO
      1717 McKinney Ave,. Suite 700               One Battery Park Plau, 4th Ploor   19800 MacArthur Blvd, Suite 900   3636 North cenlnil Avenue, 11th    225 Broadway, Suite 1200        33J Bush Street, 27th floor
          Dallas, TX 75202-1241                         New York, NY 10004                   Irvine, CA 926U                        rloor                    San Diego, CA 92101           San Francisco, CA 91101
        Telephone: (214) 95J·7669                    Telephone: (212) 858-7769          Telephone: (949) 140·6690             Phoonlx,AZl50l2             Telephone: (619) 515·0269       Telephone: (m) 217-6990
                                                                                                                          Telephone: (602) m-5469
                                                             of 99MANNINo&KAss
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 31ELLROD,  Page ID #:227
                                                                   RAMIREZ, TRESTER                          ~LP
                                                                        ----       Allllll.Nf.'nA1'l"'W   ----




Re:    Honorable Judge Stephen V. Wilson
June 20, 2018
Page2


       Lieutenant Gourdikian is one of the most honorable and giving people I have known in
56 years, and I very much hope that the resolution of this matter will reflect his immense
character.

                                                Very truly yours,

                                                MANNING & KASS
                                                ELLROD, RAMIREZ, TRESTER LLP


                                              ~~Eugene J. Egan, Esq.

EJE/bfl
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 32 of 99 Page ID #:228




                       EXHIBIT L
  Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 33 of 99 Page ID #:229



   Mark B. Goodman




   June 21, 2018


   The Honorable Judge Stephen V. Wilson
   United States District Court - Central District of California
   350 W. 1st Street, Courtroom IOA, 10th Floor
   Los Angeles, CA 90012


   Your Honor,                        I
          I am writing this letter on behalf of Mr. Vasken K. Gourdikian, whose case is before you.
   I have known Mr. Gourdikian $d his family for 25 years. Mr. Gourdikian is a man of
   impeccable character and integrity. I can personally attest to this, as Mr. Gourdikian and I
   served together at the Pasadena Police Department. During that time, Mr. Gourdikian honorably
   served the Pasadena community and positively contributed to the quality of life for those who
   live and work in Pasadena and the surrounding area. Additionally, Mr. Gourdikian was deeply
   involved in the community and served as a youth mentor. I know specifically of at least one
   young man whose life was forever changed in a positive way by Mr. Gourdikian.
           My interactions with Mr. Gourdikian were not limited to our professional careers. Mr.
   Gourdikian and I have spent countless hours together in our personal lives and those of our
   respective families. I trust Mr. Gourdikian as I would a member of my own family and without
   hesitation would entrust him with my own life. In fact, I did this many times in our daily duties
   as police officers working in areas plagued by violence associated with the scourges of drugs and
   gangs.
           I pray that in the disposition of Mr. Gourdikian's case you are able to take into
   consideration his high moral char~cter, integrity, and the selfless service he gave to the Pasadena
   community. Please do not hesitate to contact me with any questions. I am glad to provide
   additional information if called upon to do so.


   Sincerely,

~
Mark B. Goodman
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 34 of 99 Page ID #:230




                       EXHIBITM
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 35 of 99 Page ID #:231



  AGBU
  ARMENIAN GENERAL BENEVOLENT UNION
     WESTERN DISTRICT

                                                                                                           June 25, 2018


 The Honorable Judge Stephen Wilson:
 c/o
 Mark]. Werksman, Attorney at Law
 888 West 6th Street, 4th Floor
 Los Angeles, CA 90017


 Dear Judge Wilson:

 I write this letter as the Chair of AGBU Western District. AGBU is the largest Armenian non-profit
 established in 1906. I was appointed as the Chair of the Western District of AGBU in 2015, along
 with the appointment came the privilege of picking a 9-person Board. My first phone call was to
 Vasken Gourdikian. Mr. Gourdikian, despite being heavily conunitted in his work and other
 community organizations, did not hesitate to accept.

 I have never regretted my decision. Mr. Gourdikian has been an invaluable asset to the Board,
 always volunteering for the tasks which few would. He personally took on the management of
 GenerationNext, AGBU's program established to assist at risk youth. He devoted countless hours
 to this program, ranging from budgeting to transporting furniture. No job was too large or too
 small for Mr. Gourdikian. He is humble, down to earth and absolutely without ego, rare in our
 society today. He is also honest, trustworthy and compassionate.

 Several months ago, Mr. Gourdikian resigned his position. His resignation was against my personal
 wishes and despite my protests to the contrary. His loss is very much felt by the entire Board.

 I sincerely hope that the foregoing is considered in making any decisions affecting Mr. Gourdikian.

 If I can be of any assistance in this regard, I am available.




             The Armenian General Benevolent Union Is a tax-exempt organization under 501(c)(3)
                            Of the U.S. Internal Revenue Code /EIN 13·5600421


 ARMENIAN GENERAL BENEVOLENT UNION                I    i.U.8tiU.tiU. \, flU.rb'Hlr'O'U.tiU. \, C't., HU. \,Orr U'r01'13-1'1'\,

        2495 East Mountain Street, Pasadena, California 91104, U.S.A. IT: 626-794-7942              J   F: 626-794-7942
                                     lnfo@agbuca.org   I WWW.AGBUWDC.ORG
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 36 of 99 Page ID #:232




                       EXHIBITN
                           Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 37 of 99 Page ID #:233




                            July 15, 2018



                            To the Honorable Judge Stephen· Wilson:

                           I am Seta Ghazarian, founder of the Armenian lighthouse Charitable Foundation (ALCF). I am
                           writing to you regarding Mr. Vasken Gourdikian. I have had the pleasure of knowing Vasken
                           Gourdikian and his family and have nothing but positive things to say about his integrity and
                           care. He has volunteered for our foundation multiple times over the years. He has visited our
                         . shelter overseas and showed great care and concern for our residents.

                            My experience of him has always been positive. He is a man of truth, honesty and integrity and
                            his commitment to family is admirable.

                            In summary, I consider Vasken Gourdikian a trusted friend of ALCF.

                            Sincerely,

                                            ·j
                              '-J(~
                           Seta Ghazarian
                           Founder




. . . _ , , . . . . ., , . , . . , , . . . . , , , . _ , , ...... :iJ . . .   t • - . 1 1 . . . •1 .. - 1 1 . . . tt . . . t• .... *•--•1..._111 • ._.1·11 .... Jt-..tt .... .tt._tltlllfllllfti,..lt . . 1ll . . . lf . . Al . . . l t . _ l .....   ft...-11.._llilt..,_~l-ll..,._r.t...-1f   ..... lt ...... 111 . . . . t . . 1t



      P.O.Box 3595, Seal Beach, Ca 90740, USA                                                                                                                                                      i.i,, 1145 Up.tfwqpp.J:i tltup.q, q. 'llUUl,ntbp, ~Ulp.t}Wbwbg 1
      USA phone I 562w598~8025                                                                                                                                                                            Yardanant$ l, v. Ptghunk, Annavir Region, 1145, RA
      E-mail: armenianlighthouse@gm.ail.com                                                                                                                                                                   i.hnJrel. +3749132-78-34; +37498 57-01-81
      www.armenianlighthouse.org
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 38 of 99 Page ID #:234




                       EXHIBITO
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 39 of 99 Page ID #:235



 July 5, 2018

 Re: Mr. Vasken Gourdlklan



 Honorable Judge Stephen Wilson,

 I respectfully write the court with regard to the character of Mr. Vasken Gourdiklan. Mr.
 Gourdikian was previously employed as a law enforcement officer for many year. During the
 past twenty year, I have had the pleasure of working with him. While he now stands
 accountable for his actions related to his case before the Honorable Judge Wilson, it may be of
 some value to know that he has been a kind and faithful member of the Pasadena community
 which he served and lived in for most of his life with his wife, two sons and extended family.

 I have seen Mr. Gourdlklan do a lot of good In this community, serving as a key figure In raising
 funds for a number of worthy social causes, to Include support of youth programs that served
 under privileged grade school children and their families. Moreover, he has stood side by side
 with clergy and other local organizations in support of scholarship programs for college bound
 students and has been active with his children in their growth and development through
 Scouting and Music.

His commitment to the community and family has made a difference in the lives of many
people, which speaks to his good character and concern for others. The situation that he faces
today before the court has Impressed upon him the need to reflect on his past decisions and he
has been humbled. I trust that Mr. Gourdiklan remains true to his family and community values
and has grown from this experience. I have faith In his commitment to self-Improvement, a
greater sense of awareness and respect for the law and the capacity and desire to continue to
be a productive member of the community.




Ed Calatayud, Ill
Police Commander
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 40 of 99 Page ID #:236




                        EXHIBIT P
      Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 41 of 99 Page ID #:237




MHP·
EVENT COORDINATORS
Don 't Worr:y... We Will.


             July 12, 2018

             The Honorable Judge Stephen Wilson
             c/o Mark J. Werksman, Attorney at Law
             888 West 6th Street, 4th Floor
             Los Angeles, Ca. 90017


             Your Honor,

             I am writing on behalf of Vasken Gourdikian who is due before you in Court.
            Vasken is a loving husband, father, friend and officer. l am award of the criminal
            nature of the offense Vasken is accused of, and I am not making any excuses
            for that behavior. I am a long time friend (elementary school) and a colleague
            and I can only say that he has always been a loyal and hardworking person. I
            personally worked with him with the Pasadena Police Activities League (PAL).
            This is an afterschool program run by the department and Lt. Vasken Gourdikian
            oversaw this program for several years. He was very dedicated to the program
            and the youth of the Pasadena community. He was instrumental in helping the
            board raise funds for the program and creating new and unique opportunities for
            the kids. He was committed to his fellow officers, always offering assistance and
            helping them make the most of their careers. I have never seen any intent from
            Vasken to participate in illegal activity.

            Vasken has expressed a deep and consistent remorse for his actions on multiple
            occasions to me. He has shown commitment by seeing a therapist to help
            understand his actions so that he can behave in accordance to the laws of our
            community that he so ardently believes in. I would be so grateful if he had the
            opportunity to return t.o being an outstanding member of this community.

            Thank you for your time. Please feel free to contact me any time at 626-806-8159.




      4?'   Jill Hawkins


                                                www.mhpevents.com
              61 S. Baldwin Avenue #1658 I Sierra Madre I CA 91025 I o: 626-791-1225 I iill@mhpevents.com
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 42 of 99 Page ID #:238




                       EXHIBITQ
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 43 of 99 Page ID #:239


 Marat Pigeon, Pharm.D.


 July 5, 2018


 To The Honorable Judge Stephen Wilson


 Dear Judge Wilson:

 My name is Mara! and I am Vasken' s cousin and have known him for most of his life. When my
 siblings and I moved to the United States, we lived with my uncle's family for several years. I
 got to know Vasken as a brother and I vouch for his moral character.

 Vasken grew up in a close knit family and community. He was raised to respect people and care
 for those less fortunate than him. He chose law enforcement as a career out of his desire for
 service to the community at large. He was a proud police officer and served the Pasadena
 community as well as the Annenian community of Southern California. He gave talks at church
 luncheons about public safety issues. He spoke on many occasions to students at local schools
 regarding the police department as well as careers in law enforcement.

Vasken has always been dedicated to the wellwbeing of others. Not only has he been a great son,
husband, father, and friend and 'family man' but he has chosen to mentor youth in his
community. I have met Joseph, a young man whom Vasken has been mentoring for the past few
years and seen the positive effect that relationship has had on Joseph. Vasken has also served on
the boards of charitable organizations. He held board positions on Annenian American Middle
East Club for several years and continues to be involved in activities that bring Armenian
families together.    ·

The past year and a half has been very difficult for Vasken. This case has taken a psychological
toll on him and is affecting his health.

Few people contribute to the community to the extent that Vasken does. Vasken is a man of
character. I ask that you review his case with compassion.

Sincerely,
     Cfni~{!Jav· ~
Maral Pigeon
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 44 of 99 Page ID #:240




                       EXHIBITR
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 45 of 99 Page ID #:241



 July 12, 2018

 Honorable Judge Stephen Wilson
 c/o Mr. Mark J. Werksman, (Attorney at law)
 888 West 6th street, 4th floor
 Los Angeles, Ca. 90017

 "I am writing this letter on behalf of Pasadena Armenian Police Advisory
 Council (PAPAC). We are a non-profit organization comprised of
 representatives from local Armenian Churches, Schools, Community,
 Organizations, and Businesses. Our purpose is to bring about a
 constructive relationship between the Pasadena Police Department and
the Armenian Community, addressing issues of Law Enforcement and
 Community Needs.

Lt. Vasken Gourdikian has been the chief liaison between the police
department and PAPAC since the early 2000s, serving us voluntarily for
the last 15+ years. He was extremely knowledgeable and diligent in his
work, and as far as the purposes of our committee, he has displayed
respectful and honorable conduct. He has d<?ne tremendous work
connecting the Pasadena Police Department with the Armenian
community of Pasadena. We support the judicial system and any of its
determinations regarding the case, but knowing how much Lt.
Gourdikian has done for the Police Department and the community in
an honorable and untiring fashion, we vouch that he is an individual of
good character."

President of PAPAC
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 46 of 99 Page ID #:242




                        EXHIBITS
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 47 of 99 Page ID #:243



 July 18, 2018



 To The Honorable Judge Stephen Wilson:


 My name is Suzanna Sargsyan, I am an employee of an international non-profit organization,
 Armenian General Benevolent Union (AGBU). I met Mr. Vasken Gourdikian in January of
 2016, upon the start of my employment with AGBU. Mr. Gourdikian was a board member of
 the Western District Committee (WDC), which is the governing body of the Western District.
 The Western District is comprised of all AGBU chapters and committees west of the
 Mississippi River. The WDC oversees the work of all AGBU programs and offices. Mr.
 Gourdikian was one of my supervisors.
              -------··•·"'-··~--               -----·...--- .........        - ----- · - - -
                                                                       ·~-····--····



 From the beginning of my work with AGBU, Mr. Gourdikian was one of the few board
 members who was quick to engage and mentor me as a new staff member. His commitment
 for this community was evident in all the work he would take on. It was clear that he had a
 great relationship with all of the board members, as well as, the employees and volunteers. I
 have come to learn that Mr. Gourdikian and his family are loved in the AGBU community as
 they have been devoted volunteers who have supported AGBU over generations.

 During his tenure on the WDC, Mr. Gourdikian dedicated a lot of his time to one of the
 longstanding programs, the Generation Next Mentorship Program. This program focuses on
 helping at-risk youth in the Glendale Unified School District He took the lead on coaching
 the Program Director and helped revitalize and revamp the program to successfully expand
 its reach. With his experience in the Pasadena Police Activities League, Mr. Gourdikian was
 instrumental in helping the GenNext Program Director take the program to the next level,
 including securing program space at the Glendale YWCA

· It is unmistakable to all that Mr. Gourdikian poured his life into his career and deeply enjoyed
  public service. He is respected by all and respectful to all. Please accept this letter of
  character on behalf-of Mr. Vasken Gourdikian ...........
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 48 of 99 Page ID #:244




                       EXHIBIT T
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 49 of 99 Page ID #:245




     Donald Amerman



      June 25, 2018




      To The Honorable Judge Stephen Wiison,


      Sir: I am writing this letter In support of Vasken Gourdlkian. I have Known Mr. Gourdiklan for
      about 7 years since joining the team at the Pasadena Police Department. During this time Vasken
      and I have become good friends. He Is well liked and was well respected at the police
      department and a friend to all. I have known him to be fair and impartial supervisor and a hard
      worker.

      He was very instrumental with my contract renegotiation when I asked him for help and
      guidance. After I did my own salary study and found that I was over 25% underpaid for my
      position with my skill level. He fought hard for me with the city understanding that I was being
      deliberately being taken advantage of. Because of his hard work that has been righted and I'm
      being compensated in a reasonable fashion. He didn't have to do that be he chose to take on the
      extra work to see it through.


      On an even more personal note Vasken was there for me even more when l was diagnosed with
      tongue and lymph node cancer last April. I was already going through a nasty divorce and sure
      didn't need to have dealt with this illness at the same time. Even while deailng with his own
      issues he made certain that If I needed a ride to treatments he took me and went out of his way
      to do so. Towards the end of my treatments I needed someone to look after me as I could not
      trust myself to drive after my second Chemo treatment I was too sick.


      There need to be more people like Vasken in this world a good friend, husband, father and soul
      god Bless him.


      Warm regards,
      Donald Amerman




  ~
     ~r



,~....--------------------------------                                                                   -
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 50 of 99 Page ID #:246




                       EXHIBITU
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 51 of 99 Page ID #:247


 Art Chute



 626.848.4440
 chuterss@outlook.com



 June 20, 2018

 Honorable Judge Stephen Wilson:

 fve known Vasken Gourdlkian for approximately 24 years. He is both a close friend, co~worker
 and an upstanding citizen who cares deeply not only about his family and friends but also about
 the citizens he served and protected during 23 years of law enforcement service.

 I know Vasken to be dependable, responsible, honest and courteous. He is a caring husband
 and father who is a role model and provider to his wife and two sons. His work ethic Is second
 to none, and the positive Impact he made on the Pasadena community still resonates today.

 Vasken, in short, ls a good person. He has always been kind and generous with work associates
 and members of the community. He has a strong sense of duty, which applies In his job, family,
 and community. He also possesses a great deal of integrity and constantly strives to make sure
 he ls doing the right thing.

 Under his current circumstances, and having known Vasken for over two decades, I don't
 believe he knowingly and intentionally broke the law. Vasken is a leader In the Armenian
 Community and was a leader in the Pasadena Police Department until this indiscretion. I
 believe his decision was purely poor judgment rather than specific Intent to commit a crime.

 After speaking to Vasken on several occasions, I'm well aware of the regret and shame he feels
 for embarrassing not only himself but his family, friends, police department and coworkers. I
 respectfully request that Vasken's family, future and previous service to the law enforcement
 profession and community factor Into your decision.

 Thank you,
 Art Chute
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 52 of 99 Page ID #:248




                       EXHIBITV
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 53 of 99 Page ID #:249




 June 26, 2018



 Honorable Judge Stephen Wilson,

 I have known Vasken Gourdikian for almost 30 years. Not only is he a family friend, but he was
 also a work colleague. Our parents were high school classmates, friends, and knew each other
 before they came to this country almost 60 years ago. The Gourdikian's have always been and are
 still a well-respected family of the community.

I have worked with Vasken as a peer, as his supervisor, and as his subordinate. He gained the
utmost respect from all who had the pleasure of working with him, regardless of rank, as well as
the community he served. He has always displayed the highest work ethic and integrity in the
perfonnance of his duties and was an up and coming star in his chosen profession-having the
potential of being a great leader of our organization. Throughout his career, he worked a variety
of assignments in the department. While working with him in the narcotics unit, he was selected
to work on a federal taskforce and has received many accolades for his work.

However, he had a hobby and as a result he made a mistake. This mistake cost him a lot. It brought
embarrassment to him and shame to his family name. In addition, he was arrested and ultimately
lost the opportunity to continue working in his chosen profession. This nightmare was a humbling
experience for him. Not only were his actions lllldoubtedly inexcusable, they evidently warranted
negative consequences. However, I am pleading with you, your Honor, to consider the "spirit of
the law" versus the "letter of the law" and show leniency to Vasken during the sentencing phase
of his case. A prison sentence will not do more than what has already been done as a result of his
mongs.' He has already lost his job and his livelihood, which will serve as a reminder of his
mistake for the rest of his life. He has truly learned a lesson and has shown remorse, humility, and
maturity throughout this ordeal. He has two teenaged boys and a lovely wife at home who need
him. Any consideration would be greatly appreciated.




      ··\,)
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 54 of 99 Page ID #:250




                       EXHIBITW
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 55 of 99 Page ID #:251


     July 15, 2018



    Honorable Judge Stephen Wilson,

    The aim of this letter is to present the good character ofVasken Gourdikian. I have
    known and worked with my friend Vasken for 15 years. I can confirm that he is
    considerate, efficient, and dedicated to the well-being of others. He had received
    numerous accolades and honors for his dedication to helping otherw in the
    community. He is a dedicated husband and father and it would be my hope that I can
    be as good of a father to my daughter as Vasken has been to his two boys.

    Vasken discussed his troubles with me almost immediately after he became aware
    of the criminal investigation. I became an ear for Vasken and provided him with
    friendly support. From the beginning, Vasken expressed great remorse for his
    actions. He showed genuine regret not merely for the criminal liability he faced, but
    fqt. ~pos~!~e
      .
                      let down.   hag.
    Vasken is well regarded among all his co-workers and is a person of high integrity
    and honesty. We have been together in countless emergency situations, and he has
    alway~ c9_nduc:t~dJ:iigi.~.elfwith common sense and compassion. Vasken would
    alwa§s tak~ time'otit.ofhis day to train and educate those employees under his
    command. Vask~n had been my immediate supervisor for about 5 years of the 15
    years that I hav~ known him. I have always tried to emulate Vasken's leadership
    style and ability to communicate with others~ As a young employee l remember
    sitting in awe of his ability to inspire and guide people. Additionally, Vasken was
    apart of youth mentoring program where he would dedicate his own time to youth
    in the City of Pasadena. This says a lot about
                                               '. '
                                                     the true character of Vasken.
                                                                            .


    ttruly believe his wrongful actions represent an aberration that he will never
    repeat. He has demonstrated honesty, integrity, and fairness in more that 15 years
    that I have worked with Vasken.        ·     ·                     ·

    I hope this letter                     will
                          give you an idea of his good character and help him get a ·
    second chance to prove this          unusual ·occurrence. I stand ready to"offerwas an
    SU ppOit to Vasken as' he m~y require.        . .   .               . .        .
     •1\        .   ... : · :   :\·:   :·,1:1•.       1,I •....   :\·,:·.J,:•.•        '·.        ';~\J~.·                  " : .. ~:·;         ....   ··,! ...• •.•1,,,.    ··'·":        " .... ·1;,,...              • ..... Jr •• ~'''.\ ~ ••           1...   ~      ;.:·




                                                                                                                                                                                                                                                                       .. :.{ ;'
                                                                       I.· ,; ••.. , ,·,. '.·.·   •:._: ·..,..   ,i ,' •· • 1   i...., ·,",;   •i ;    . .. .   •   ~. ~'   ! .. ' .. ' . I I ,. ...       ., f   (. .      l   : ·;: • •   •   ••   J '.          • .,     •
                                                                                            ~                                                  · \ ..::ii\\:'f·i·'· ::J       .-c: :·:, :; Ui:t ..... ~'.. ...
                                                                                                                                                                                                             v    ••   ••   -~:,·\;         .:U:.''.' . .~.        4   !,-';



   Todd McD.onaJd
   · , · . 11
          .   . .
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 56 of 99 Page ID #:252




                       EXHIBITX
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 57 of 99 Page ID #:253



                                                                  July 18, 2018


   To:    The Honorable Judge Stephen Wilson

   From: Darryl L. Qualls

   Re:    Character letter; Vasken Gourdikian

  Honorable Judge Wilson, let me first say that I am humbled to address this letter to you. It was
  some twenty-five years ago when I was a young police officer sitting at the Federal Prosecution
  table in your courtroom assisting AUSA John Gordon and California ASA Lisa Lynch when we
  were bringing to trial the El Rader Browning and Doc Holliday organized crime groups who
  were based in Pasadena. I learned so much during that trial that I share with current law
  enforcement officers throughout the state whom I instruct in my retired capacity.

  I am writing as a character witness for Vasken Gourdikian who is a friend and co-worker for 24
  years. Vas ken, unfortunately finds himself before your bench. Vasken was a Pasadena Police
  Officer who is accused of selling guns that far exceeded his jurisdiction of sale.

  Let me say that Vasken failed himself, his profession, his community and his family. However, I
  do not think he is solely to blame. I think the Pasadena Police Department also bears some
  responsibility as well. I was an executive member of the police department for some of the
  time that Vasken embarked on a gun collection hobby that he allowed to get out of control. It
  was our lack of oversight and candor with Vasken that helped perpetuate his actions which was
  covered about a two year period. I beleive, the department should have stepped up and
  intervened with a simple "no" not allowing Vasken to make those purchases and go down the
  slippery slope upon which he now finds himself. Be that as it may, Vasken is in this dilemma
  and bears the brunt of his actions.

  Honorable Judge Wilson, I will tell you that Vasken comes from a great and hardworking
  Pasadena family of immigrants who worked hard to achieve and assimilate within the
  community. Vasken and I both attended John Muir High School in Pasadena, which is a great
  public school with rich traditions. Although, I was about 6 years ahead of Vasken, we both
  went on to serve our communities as police officers after graduation from high school serving
  with the Police Department our entire careers.

  Vas ken and I grew to know each other more deeply as we worked at the Pasadena Police
  Department. Throughout the years, Vasken was a very good police officer. He excelled in the
  Traffic Section while riding a motorcycle and assisting with events such as UCLA Football
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 58 of 99 Page ID #:254



   Games, Major Soccer Events and concerts. He worked other assignments with great zeal and
   passion and was known for his great devotion to duty.

  Over the years, I came to know Vasken 1s immediate family. His wife Roubina and his children
  are wonderful people. They would come to many department events as Vasken also resided in
  the community that he served. I came to know that his son liked exotic cars and drumming
  which are two likes of mine as well.

  Although, I am retired I continue to volunteer in the city of Pasadena. I sit on two community
   based organization boards, one that helps the formerly Incarcerated get back on their feet after
  returning home. Another is the John Muir High School Alumni Association that for the last 72
  years who has been assisting the Pasadena Unified School District with a cross~town rivalry
  football game against Pasadena High School. When I retired, I needed an active-duty police
  officer to assist with the planning and management of that game acting as a liaison with the
  City, the School District and the Rose Bowl. I personally chose Vasen to take my place. I knew
  that he was competent, charismatic and knew the community well enough to continue the
  great tradition. I believed in him in Vasken then and I still believe in his capabilities today
  despite in grave error in judgement.

  Now, I don't know what Vasken 1s exposure is in this case, but I do know a couple of things. He
  made an error in judgment to which he has already paid severely in my humble opinion. This
  unfortunate position that he finds himself in has impacted Vaske n's career, future career
  options, his finances, his reputation and his emotional well being. Therefore, it is with great
  humility that I ask your Honor to show leniency to Vasken. He needs to pick up the pieces and
  become productive once again.

  Thank you for your consideration.




  R~;Qb~~~
  Darryl L. Qualls
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 59 of 99 Page ID #:255



                                                                              • I   I   I   I   •   • I




                                                                                        July 2018


 The Honorable Judge Stephen Wilson,


 I have known Vasken Gourdikian my whole life. Mr. Gourdikian Is my first cousin. We grew up
 together & have shared decades of experiences & memories. Mr. Gourdikian has always been
 dependable & supportive.

  From my earliest memories Mr. Gourdikian wanted to be a police officer. I remember how
 ·happy & proud he was, our whole extende.d family was, when he was accepted & graduated
  from the Police Academy.

 He has tirelessly served the Pasadena city community for over two decades.

 As such, I ask the court for leniency on his behalf.




 Hourig Gourdikian
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 60 of 99 Page ID #:256




    June 24, 2018



    Honorable Judge Stephen Wilson,

    I have prepared this letter to provide you with a valuation on the individual character and
    uprightness of Mr. Vasken Gourdikian. I have known Mr. Gourdikian both personally
    and professionally since 2013. I'm able to provide a unique perspective on Mr.
    Gourdikian's character because we have worked in law enforcement together, studied
    together, attended and graduated from the same university, and our families have since
    become extremely close, spending time together in social settings.

    My experiences with Vasken over the past several years have given me insight into a man
    that is extremely caring, family oriented, with a strong work ethic and the highest moral
    fiber and integrity. Vasken has always put others before himself, which I was able to
    observe when attending a number of his work and family related functions.

    Vasken is unpretentious and conducts himself with humility, never judging anyone
    unfairly. In fact, Vasken would always be the voice of reason, which gained him respect
    from those he worked alongside as well as those he supervised. Vasken was the person
    you could always count on to take a project or task and not only complete it, but also
    complete it at the highest-level possible. Vasken has amazing social skills and he is
    always the person people are drawn to in a room, especially if he is engaged in a
    conversation.

    In his personal life, Vasken is a dedicated family man who encourages and supports his
    wife and two sons. I admire the fact that Vasken always puts his family's needs before
    his own and because of that we became very close friends, sharing similar principles on
    family, faith, work, and life in general.

    Please feel free to contact me at (909) 644-0800 or f.!_karol_l023@gmaiL_gom, with any
    questions you might have regarding Mr. Vasken Gourdikian.

    Sincerely,



    Andrew Karol
    PO Box 861
    Rialto, CA. 923 77
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 61 of 99 Page ID #:257



     June 25, 2018



     The Honorable Judge Stephen Wilson
     First Street Courthouse
     350 W. 1st Street
     Courtroom 1OA, 101h Floor
     Los Angeles, CA 90012


     Your Honour,

    My name is Armen Gourdikian and I reside at 2130 N. Euclid Avenue, Upland, California. I have been
    employed as a commercial real estate broker for the past 32 years and prior to that I was a practicing
    CPA for 5 years.

    I have known Vasken Gourdikian his entire 48 years of life. We are first cousins, our fathers immigrated
    to the United States many years ago and became U.S. citizens. Vasken and I share the distinction of
    being first generation born members of our family in the United States. Our Armenian heritage and
    culture has contributed to the close family bond Vasken and I share.

    I am well aware of the seriousness of the charges Vasken is facing. He is extremely upset over what
    has transpired and is very remorseful for his involvement in this matter. Vasken's life has been on hold
    the last 18 months as this investigation has been on going. The stress he has been under has been
    significant culminating in deep sadness as his 24 year career as a Pasadena police officer came to an
    end.

    Your Honour, Vasken is a decent, honest and hard working individual who took pride in being a police
    officer committed to serving and protecting the public. He is also a devoted husband and father of two
    boys to whom he has been a good role model. His commitment to his family and community has always
    been of primary importance. I ask that you consider leniency in rendering your decision as this offense
    is not representative of the lifelong character of Vasken nor his years of public service to the community
    of Pasadena.




    Armen Gourdikian
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 62 of 99 Page ID #:258




 June 21, 2018



 To:     Mr. Mark J. Werksman, Attorney at Law

 From: Ronald G. Derderian

 Re:     Vasken Gourdlklan




 Dear Mr. Werksman,

 I have enclosed a character reference letter regarding Mr. Gourdikian Intended for Judge Wilson. I am
 hopeful that my letter will be considered during Mr. Gourdikian' s matter in court. Thank you for the
 opportunity to provide this reference for my friend and colleague in law enforcement.

 Sincerely,




 Ronald G. Derderian
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 63 of 99 Page ID #:259



  June 21 1 2018



 To:      The Honorable Judge Stephen Wilson

  From:   Ronald G. Derderian

 Re:      Vasken K. Gourdikian



 Dear Honorable Judge Wilson,

 I have known Mr. Vasken Gourdikian for approximately 20 years. I am familiar with Mr. Gourdikian both
 socially and professionally, as I am retired after a 40-year career in law enforcement. I have since
 remained active In law enforcement as a Reserve Officer to give back to my Community. I also volunteer
 locally in several causes, along with sitting on a local credit union board of directors.

 Vasken Gourdikian is and always has been an excellent father, husband, son and Community leader. He
 has a good heart and has always been there for others, Including taking care of his elderly widowed
 father.

 I understand and believe Mr. Gourdikian had an excellent unblemished career as a public servant and
 served In many different capacities, promoting through the police ranks along the way. Other members
 of the law enforcement community respect Mr. Gourdikian for his knowledge, mentoring, ethics and
 willingness to go the extra mile. He was devoted to his profession and always put others before himself.

 Mr. Gourdikian has always been known to be generous, sincere, concerned, responsible and mature. He
 leads a positive lifestyle In his Community and attends church on a regular basis. He is very involved in
 the Community at large, working with disadvantaged children, the Boy Scouts and participating in
 charitable events for local causes.

 This unfortunate matter has placed a tremendous, immeasurable hardship on Mr. Gourdiklan and his
 family. He has forfeited a career for which he gave so much and was so proud of. I firmly believe he is
 deeply remorseful and regretful for what he has done and to those he may have disappointed in the
 process.


 Respectfully,




 Ronald G. Derderian
 Pasadena, CA.
 (626) 351-8397
 rderderian@secureinbox.us
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 64 of 99 Page ID #:260



 June 20, 2018


 To the Honorable Judge Stephen Wilson:

 Subject: Character Reference Letter



 I, Shant Parsegh Ghazarian am writing this letter to you to provide a character reference about Mr. Vasken
 Gourdikian, who I have had a strong friendship with for over 30 years.

 I can say it with total confidence that few men have contributed more to society in a way that Mr. Gourdiklan
 has. He has not only been a close, personal friend of mine but also a role model to me and many of our mutual
 friends. To list the positive Influences he has given through his many years as a police officer, would take too
 much of your time to read. Not only has he been involved within his community, he has also donated his time,
 assistance, and money to our Cultural organizations and church communities as well. I personally have dealt
 with him in social settings, family settings, and business settings. He has shown nothing else to the people
 around him accept for being an honest, kind, polite, and outstanding citizen.


 If you have any questions about anything regarding my friend, Mr. Vasken Gourdikian, please feel free
 to contact me directly. I will be available for him as he has always been available for me.



 Sincerely,




 Shant Ghazarian



 s62~n1-0os3
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 65 of 99 Page ID #:261




 June 29, 2018




 To:   The Honorable Judge Stephen Wilson

 Re:   Vasken ·Gourdikian

 Your Honor, my name is Raphy Timour and I've known Vasken for over 40 years. We have
 been friends since grammar school and we continue to be the best of friends. He is a good
 man, a family man, he has been married for over 20 years, and has a beautiful family.

 Vasken has always been a positive influence in my life and my families. My children look up to
 him and my 9-year-old daughter wants to become a police officer because of him. He is her
 "Uncle Vasken", and he protects Pasadena. When our home was burglarized, he was off duty,
 but still came over to comfort our children and reassure them that everything would be ok.

 I'm sure you'll be receiving many letters from various organizations about his volunteerism and
 community service and involvement.      Without question, he has done more for the community
 than anyone I know and continues to be involved I      I just wanted to take this opportunity to
 share what my personal experience has been with him for over 40 years!

 He's a good person, his core is good, his heart is pure, and this experience has humbled greatly.
 When I read the charges against him, I just don't see that same person in front of me.    I hope
 you can see that as well!

 Thank you for taking the time to read this.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 66 of 99 Page ID #:262




 The Honorable Judge Stephen Wilson
 First Street Courthouse, 350 W. 1st Street
 Courtroom 10A, 10th Floor
 Los Angeles, CA 90012


 Judge Wilson,


 I am writing to you on behalf of retired Police Lieutenant, Vasken Gourdikian. As I
 am sure you are aware, Mr. Gourdikian is facing several serious charges and I am
 advised that you may need to make sentencing decisions at some point in the
 future. To be clear, I am not writing to minimize, or even discuss, the nature of
 the charges against him. I do not have any knowledge of that case other than
 what l have read in the papers. Vasken has never discussed this case with me nor
 have I asked for any information.


 I am writing to tell you about the young man whom I have known for over 20
 years and whom I had the privilege of serving with during my tenure as the Chief
 of Police for the city of Pasadena. I held that position from 1996 until 2009 when I
 left to become the Director of the Office of Community Oriented Policing Services
 (COPS), USDOJ, under President Obama in 2009. When I returned to California, I
 was asked to serve as the Undersheriff for the County of Santa Barbara, the
 position I currently hold.


 Vasken Gourdikian was a probationary officer when I came to Pasadena as the
 Chief. I promoted him to Corporal in 2002 and to Sergeant in 2004. His
 performance during the time he worked for me was exemplary. He was well
 regarded in the community and highly respected by his peers. One of the projects
 I started was an outreach to the Armenian community which in the
 Pasadena/Glendale area is significant. I selected Vasken to be my liaison and in
 that role, he did an outstanding job.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 67 of 99 Page ID #:263




  He also served on the Board of Directors for the Police Activities League and was
  instrumental in getting that organization off the ground. I also worked with
  Vasken during my tenure as a member of the Board of Directors and later the
  Chairman of the Pasadena Armenian Genocide Memorial Committee. I was
  always appreciative of his hard work, energy and commitment to the success of
  the project.


  In another arena, I knew Vasken and his family away from work. I watched him
  raise his two young sons and I know of his devotion to his family and his church. I
  remember him visiting me, along with his family, when I was living in Washington
  DC. He brought his family to visit the memorials and to remind his sons of the
 history of this country and what it stands for.


 All of this to say, the Vasken Gourdikian I know is a person of honor, integrity and
 has a commitment to excellence. I do not pretend to know, or understand, what
 has happened to bring us to where we are today. You will have more knowledge
 of the facts of this case then I do.


 What I do know is that there is nothing to be gained by sending him to prison. The
 financial impact alone arising from this situation has been devastating. In
 addition, Vasken has lost his career and his professional reputation. Any
 additional punishment will be visited on his family, but will serve neither to
 further punish Vasken or as a deterrent to others. I would ask that you not
 incarcerate him.


 I am available at any time to discuss this further. I can be reached at (805) 455-
 3612 or at chiefbkm@gmail.com. I sincerely appreciate your consideration.




 1=~4-
 Bernard Melekian



 Cc: Mark J. Werksman, Esq.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 68 of 99 Page ID #:264


 July 02 1 2018



 Dear Honorable Judge Stephen Wilson,

 My name is Chris Sharma and I am currently a Sergeant with the Pasadena Police Department. I have
 been with the department for twenty four years during which time I have had the privilege and honor to
 work beside and for Lt. Vasken Gourdiklan.

 Our careers with Pasadena Police Department began around the same time and I have worked together
 with him as an officer in Patrol for many years. Officer Gourdlkian (at that time) was very helpful and
 was someone who always had your back. He was a great Patrol Officer with moral courage and stronger
 character. He has always worked hard to make Pasadena a safer place to live.

 My relationship with Lt. Gourdlkian grew when I was transferred to the Special Enforcement Section
 (SES) as a Corporal. Lt. Gourdikian was already the Section Sergeant and was my immediate supervisor.
 SES was responsible for gang and illegal narcotic enforcement and also was the Department's SWAT
 team. During my time in SES, Lt. Gourdlkian taught me the Sergeant's duties and responsibilities and
 what it takes to be a good leader. He modeled himself as someone who always led by example. He
 worked hard at making sure that the department's values were followed especially when it came to
 "Mission First, People Always."

 Since 2000, we have participated in the Baker to Vegas 120 mile Relay representing Team Pasadena. I
 have had the pleasure to train with him every year and can truly say he puts in 110% effort to assist all
 the members In the team. As a Team Captain, when I was overwhelmed, he volunteered his time as a
 Co-Captain to assist with some of my duties. I will also be grateful for him stepping up and taking a
 secondary role to make sure I succeeded even though he was my Supervisor.

 One of the best qualities that define Lt. Gourdikian is his love for his wife and two children. He has
 devoted his whole life making sure he is a good provider for his family and Is a person with strong moral
 character for his children. It has been very important for him to show his children the importance of
 hard work and education. In my opinion, he has exceeded standards when It comes to his devotion and
 commitment to his family.

 In closing, based on my experience with Lt. Gourdikian for the last twenty four years, I can confidently
 say that he is an honest, trustworthy, loyal, dependable, kind, humble an'd generous person. I have
 been truly blessed to also call him a friend.




 Chris Sharma

 (661)755-5769
    Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 69 of 99 Page ID #:265

       PoNTRELLI, TIMOUR & Assoc1ATEs, INc.
       Insurance Services
•
       1039 HOPE STREET, SOUTH PASADENA, CA 91030 PHONE: 626-795-4138           FAX: 626-795-6496 WWW.PTBENEFITS.COM




      June 29, 2018



      The Honorable Judge Stephen Wilson



      I am writing on the behalf of Vasken Gourdikian and his character.

     I have been a very close and personal friend of Vasken Gourdikian and his family for over 30 years.
     Vasken is a good man and this has been obvious to me for over 30 years. He has been an asset to the
     City of Pasadena and our community and has been about as loyal and dependable as a friend that is
     imaginable. Whether volunteering at our son's high school for multiple events, or donating an
     enormous amount ohime for the Armenian church, Vasken has shown a tireless effort to the
     community for decades.

     I first became a close friend of Vasken at junior college almost 30 years ago. He was dependable & loyal
     to both his friends and tightly knit family from the beginning. As we both were married within a year of
     each other, more than 20 years ago, we started our families and our careers. I always respected
     Vasken's choice of public service and thought it was quite a sacrifice for those who enlist in public safety
     and protect us on a daily basis. He seemed to be a strong asset to the Pasadena Police department, and
     moved swiftly to leadership positions, & received many promotions and accolades. We were all very
     proud of him. Our wives and son's all became friends & have seen each other regularly and often over
     the years.

     Whether witnessing Vasken protect our city in the field, or watch him represent the City of Pasadena in
     the media, we were always very proud of the way Vasken conducted himself & represented our city.
     Va ken's devotion to his family, friends, and the community of Pasadena is undeniable and I wanted to
     share with you my feelings.

     If Your Honour wishes to contact me for any further clarification on Vaske n's character, please contact
     me at: {626)676-0969.




    ~~
     Christopher F. Pontrelli

     (626)676-0969
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 70 of 99 Page ID #:266




         BC
  BONA CORSO & ASSOCIATES
      Intelligent Real Estate

    7-1-2018

    To The Honorable Judge Stephen Wilson
    First Street Courthouse, 350 W. 1st Street, Courtroom 1OA, 10th Floor
    Los Angeles, California 90012


    RE: Mr. Vasken Gourdekian

    This letter is my personal character reference for Mr. Vasken Gourdekian who
    has been a family friend for over seven years.

    During this time, I feel privileged to have had the pleasure to know Vasken and
    his family on both a personal and professional level. I am most impressed with
    Vasken's devotion to his family, integrity, honor and professionalism.

    In my interactions with him, I've found that he is consistently courteous,
    professional and truly a caring individual. His wife and children are a testament to
    his family dedication, work ethic, and parenting style. Vasken is a true family
    man and one that I admire on many different levels.

   A solid act of his friendship and good character came about just over a year ago
   when our home was broken into in 2017. After hearing about it, he immediately
   came to our home to comfort my wife and children. He also took the time out to
   help us with additional security enhancements to our home. Even now, after
   several months, Vasken continues to check in with us which obviously puts my
   wife more at ease.

   Up until his children graduated from our K-8 school, I had the opportunity to see
   Vasken participate and interact with lots of families during school related
   functions and volunteer opportunities. He and his family are well liked and
   respected within our peer group.

   I am most impressed with Vasken's devotion to his family, integrity, honor and
   professionalism. To this day, I continue to be impressed with his positive outlook
   and ability to be a positive role model.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 71 of 99 Page ID #:267




     Please feel free to contact me directly at 626~755~3223 if you have any questions
     or need further information about my reference of Vasken's character.
     Additionally, I will make myself available should you want to personally ask me
     any questions.

     ·me ely, .



     Principal, Broker
     BRE#01348543
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 72 of 99 Page ID #:268




                                                               ~


                                             YACOUBIAN
                                             POWELL
                                         ,...._________
                                              ATTORNEYS AT LAW____.
                                         ~~t'f;"f!H™<t~~ttJ~i§iJt;film1'1.£:e5lb'.6W~t'."~


    725 S. Figueroa Street, Suite 1750                                                              Talin V. Yacoubian
    Los Angeles, CA 90017                                                                             Stewart J, Powell
    Tel: (213) 955-7145                                                                                    AmyL. Lew
    Fax: (213) 955-7146                                                                             Cristina Perez (OC)
    www.yplawflrm.net                                                                        Christopher Gonzalez (OC)

                                                     June 25, 2018
    VIA US.MAIL

    The Honorable Judge Stephen Wilson:
    c/o
    Mark J. Werksman, Esq.
    888 West 6th Street, 4th Floor
    Los Angeles, CA 90017

             Re: Vasken Gourdikian

    Dear Judge Wilson:

            I write this letter to attest to the character and integrity of Vasken Gourdikian, who I
    have known for almost two decades. As a member of the bar, I do not take the writing of
    such lightly, and I state without any reservation that I have known Mr. Gourdikian to be an
    exemplary person both in his personal and professional life. As a friend and a colleague in
    the non-profit sector, Mr. Gourdikian has always been hardworking, trustworthy,
    compassionate, and a leader. His selfless devotion to his family, friends and community is
    admirable. Importantly, he has not wavered in this, even in the face of adversity. Mr.
    Gourdikian has always handled himself with grace and honor.

          I sincerely hope that the foregoing is considered in making any decisions affecting
    Mr. Gourdikian.

            If I can be of any assistance in this regard, I am available.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 73 of 99 Page ID #:269




 July 5th, 2018




 To Honorable Judge Stephen Wilson:



 I've been asked to write a character letter on the behalf of Vasken Gourdikian. I have known
 Mr. Gourdikian for several years as a father, husband and parent. He has always been very
 respectful in my experience and interactions with him. As a member of the Pasadena Police
 Department, I have always respected his worth ethic and involvement in the community. He
 participates in many community activities and is a member of St. Gregory Armenian Church In
 Pasadena.

 Thank you for taking the time to read my letter regarding Mr. Gourdikian and my best wishes to
 you and all who serve.



 Sincerely,




 Harvey Hyde
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 74 of 99 Page ID #:270




 July 9, 2018



 Honorable Judge Stephen Wilson
 First Street Courthouse
 350 W. pt Street
 Courtroom 1OA, 10 111 Floor
 Los Angeles, CA 90012

 Dear Judge Wilson:

 I am writing this letter on behalf of Vasken Gourdi.kian who is a defendant on a criminal case
 that is currently before you. While I'm not in a position to provide you with any insight into the
 case in which Vasken is charged since I am admittedly unfamiliar with the details of it, I believe
 I can offer you some valuable insight into his character based upon the extensive interaction I
 have had with him over the past 24 years.

 I ·have been employed in the law enforcement profession for approximately 35 years and I have
 worked extensively with Vasken for the last 23 years. During that time I can confidently say that
 I have personally observed him to not only hold himself to extremely high standards in regards to
 honesty and integrity in both his personal and professional life but also demand the same high
 standards of others.

 I would describe Vasken as being a man of good character and I believe that his excellent
 reputation within the Pasadena community in which he has served for the past 23 years along
 with his high standing amongst his peers within the law enforcement community further supports
 this characterization.




  elly Evans
3062 Hillrose Drive
Los Alamitos, CA 90720
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 75 of 99 Page ID #:271



 Max Dahlstein


 626-664-954 7


 Honorable Judge Wilson,
 My name is Max Dahlstein. I am a Lieutenant with the Pasadena Police Department. I have been
 with the City of Pasadena for 27 years. I first met Vasken Gourdikian in 1994. I was a Training
 Officer and he was a new hire. When Vasken was assigned to me, I knew that he was going to be
 a special police officer. He is a smart, loyal, loving husband and father. Vasken was the epitome
 of a community oriented officer.
 He thoroughly enjoyed working with members of the community and was driven to make lives,
 and situations, better the citizens of Pasadena. Vasken worked very hard. Many of us at the
 department knew he was destine to be a leader in the organization. He moved up the ranks quickly,
 eventually being promoted to the rank of lieutenant. I've always known Vasken to be fair and
 honest. He is the type of friend that will do anything for you.
 We've had a friendship for 24 years. Vasken has a great sense of humor and a huge heart. Vasken
 and his wife, Roubina, have done an excellent job raising their boys. I have a great deal of respect
 for Vasken. I have respected his privacy as it relates to this incident. Vasken and I occasionally
 meet for coffee or a meal. I have never asked him the details of his indictment. When we met,
 prior to his indictment, I told him not to talk to me about his situation. The reason we get together
 is for support and friendship. We talk about our families, experiences, and our future plans. As a
 friend, I thought it would be better for Vasken not to tell me about this case.
  I've read the papers, seen the news and heard the rumors. But, your Honor, the papers, media and
 people driving the rumor mill do not know the facts. The Court, the attorneys, and Vasken know
 the truth of the matter. Vasken is not one to make excuses. I know that he does not have a
 malicious bone in his body. As we go through life, we learn many lessons. We hope to thrive and
 make our families proud. Your Honor, this experience has changed Vasken. The reality of the
 situation has shown me a side of him I have never seen. When we look deep within ourselves,
 during tough times, it forces us to make life changes. This has definitely happened to Vasken.
 The depression, anxiety of what may happen, embarrassment, and the feeling that he let his family
 down has rocked his soul. It is my hope that you, and all of the parties involved, are able to see
 the good in the man. It is also my hope that Vasken is able to get "back to normal". Thank you
 for your time.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 76 of 99 Page ID #:272



 July 21 2018




 To the Honorable Judge Stephen Wilson,


 I want to start off by saying I am friend and former colleague of Vasken Gourdikian. I have
 known Vasken, or should I call him "Gourdy", for over 20 years and I must say you will not
 find a more dependable friend, professional, patriot, father or husband. He has gotten
 himself into trouble as we all kr\ow, but I believe it was a lapse in judgement rather than any
 malicious or criminal intent. I truly believe if he knew his actions were illegal, he never
 would have gotten involved iii any firearms related activity. Hindsight being 20/20, I think he
 would agree that he showed very poor judgement and would want to share his experience so
 that others .could avoid his journey.


I know he feels remorse and is ashamed for what he has put his family, friends, co-workers,
and profession through. It has cost him deeply. I can only hope the court takes a life full of
good deeds and service into account so that his life and future has a chance to recover. I do
not know all the particulars of this case but what I do know is that Gourdy was the
consummate professional and a dedicated law enforc;ement officer who served well the City
of Pasadena for approximately 25 years. He is also a loving, caring father and husband. I
have seen countless cases over my thirty plus years in law enforcement where the suspect
was found g1.Jilty only to receive compassion from his/her victims and the courts. Vasken
Gourdikian has learned a painful and life changing lesson, and I am confident that he will
spend the rest of his life trying to make this right. I only ask that you show mercy and
compassion on him and hfs family because I think they are worth it.


Sincerely,
 ~?J?~Y---
Michael lngrgm
          Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 77 of 99 Page ID #:273



                                July 7, 2018


                                To The Honorable Judge Stephen Wilson:

                                It is with pleasure that I write a more than favorable character letter for Vasken
                                Gourdikian. I have worked with him in a variety of professional roles over the
                                past 12 years in his capacity at the Pasadena Police Department (PPD).
   LEARNING
                               I met Vasken Gourdikian at the time I was starting a school for youth/young
 WORKS                         adults who had dropped out of high school in Pasadena, Altadena and Sierra
                               Madre called Learning Works. Our students would inaccurately be called at-
                               risk, but instead exhibiting high-risk behaviors such as ·g·ang involvement,
                               probation involved, foster care, homelessness or teen parents. Officer
                               Gourdikian supported our efforts. At the time he was working for gang unit
                               and was committed .to ending senseless violence. He advocated for more
                               support for poor youth and creating a school police unit within the department.

                                In 2013, I was appointed to the Pasadena Unified School Board and appointed
                                Chair of the Safety Committee. At the time Officer Gourdikian was in charge
                                of school policing. We worked very closely on effective school policing,
                               divergent programs, truancy sweeps, school safety, and overall child welfare. I
                               always found him incredibly professional and a pleasure to work with. I could
                               alway~ count on him to help troubleshoot and solve problems. He was always
                               committed to the welfare of the students, staff and community. The pride in his
                               job and the PPD was always apparent.

                               After the School Board, I was always interactiT'lg with Officer Gourdikian at
                               community events when he became Adjutant to the Chief. He was perfect in
                               th~t role. His joy, kindness, and positivity was present in every encounter.

                               Once he was placed on administrative leave, Of+"               1an  began to
                               volunteer at Leaming Works working directly·                    :'students worked
                               with.when I met him. He really kllows'how +~                     ough
                               relationship and mentoring. We loved havint.

                               I know that people make mistakes. I believe vet)                 1cer Gourdikian
                               has a lot more to give to the community. I do hope l . ,..., .1ill be able to
                               c~11tinue to apply his gifts. Let me know if you he:te any questions, (626) 688-
                               79()~ or mikala@publicworksinc.org.
Dropouts Into
Graduates


Learning Works
                               ~~}(2J-
90 North Daisy Avenue          Dr. Mikala L. Rahn
Pasadena, CA 91107             CEO/Founder
p 626.564.2871
F 626.564-2870

www.learningworkscharter.com
                        Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 78 of 99 Page ID #:274




                                                                           ~~1,lTA C~{f[~.
                                                                          ·.e&'9:'13                                                       6.~PQs~
                                                                          :1.a.1t.JtJl. "18                     ~"1,3.
                                                                                                                         ...~•         liJ~,, ~-
                                                                                                                                               - . ~: r - - J -
                                                                                                                         ..;-          E ~ , -as.-~..==""
                                                                           ·lf~1·.7   :l.                                       ·"':   ~    ~   'WWW PITNEY BOWES

                                                                                                                                       02 1 p      $ 000.47°
                                                                                                            .                          0000859275     JUL 09 2018
LEA.B.ilJRG Learning Works                                                                                                             MAILED FROM ZlP CODE 911 0 r
WORKS 90 N. Daisy Avenue                                                                                    -
lllliliiiiii Pasadena, CA 91107


                                                           MARK.J. WERKSMAN, ATTORNEY AT LAW
                                                            888 W. 6th Street, 4th Floor
                                                           )...,os Angeles, CA 90017
                                                       /




                                               ,....

                                                              2729:::4                t   Ji1.J1h1Ju1/l1i in p JI11J uluu j1lJ11lJ11l Jh1JJJ1J1mi H1H1
                                  -   ,'t_;'
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 79 of 99 Page ID #:275
                                           /,/_ ·Vf'(<j(Jll/ !/(·. l/1;1;;11;'1r1!01 . (1'!tl('/ll(l;1 ( .//l/r /
                                               u . q. ri t1q.i111 l,rH utu u111111 ,:.wrn . u, ruunLIL w 1.1 w G r; L1 hr 1r;~J ti



  The Honorable Judge Stephen Wilson

  July 13, 2018                                                       re: Lt. Vasken Gourdikian

  Your Honor:

 As the pastor of a large and active church community, it takes a lot for a parishioner to stand out
 and be recognized. Vasken Gourdikian is one such individual.

 Since my aiTival nine years ago as parish priest of St. Gregory Armenian Orthodox Church of
 Pasadena, Vasken has made himself available both as a faithful parish family member as well as
 professionally (as a dedicated member of the Pasadena Police Department). Day or night, rain or
 shine, he has accepted my calls of concerns and requests for help, direction or advice. Without
 hesitation, he responds cheerfully and compassionately.

 As a father he is both exemplary and sensitive. He takes his role as faithful husband and
 dedicated parent with a high degree of seriousness. He, along with his own father, late mother,
 in-laws, wife, sons and cousins consider our church to be their spiritual home (their second
 home, really). Regular in worship, genuine in faith and heart filled with love, he is a
 communicant in the Armenian Apostolic (Orthodox) Church. It is not an exaggeration to call
 him a pillar in our church community.

 It's often said that if you wish to know a person's character, you should look at his or her
 children. In the case of the Gourdikian family, it's appropriate to quote the expression the fruit
 does notfallfarfi·om the tree. As Vazken inherited exemplary qualities of his father's character,
 so too Vazken' s children mirror the good nature of Vazken and his extraordinary wife, Rubina.

 In closing, please allow me to simply say that I hold up Vazken before my entire community
 (including and espeCially the youth), to say without hesitation, that we should all emulate the
 kindness of his heaii and thoughtfulness of his good character.


 Sin.ce~,-          ~
 75;_~
 Fr Sarkis Petoyan
 Parish Priest




                                    2215     r:.   Cn!<1r~1d11   Bhd ..     f)~t:--«· 1 :1;;1.   C '\   l)J   l'l-
    T.:·i: ((_'h-c!... j.lJ-1."'.:1.~ • f·:i\: h2h--t1'J--·\\.~l) •   h11;:1J· <~ ·,_:~' >l')d'.il' ..'tll~!i'-'/llli\."h•U '.',iil<'"··-•'i'
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 80 of 99 Page ID #:276


 July 12, 2018


 TO:
 The Honorable Judge Stephen Wilson
 Untied Stated District Court
 Central District of California

 RE: Vasken Gourdiakian

 Your Honor, I have known Vasken Gourdiakian for approximately 7 months. We have a mutual friend
 that introduced us and we play golf together on a regular basis. Golf is one of those games where you
 can get a true sense of a person's character. We have played together almost weekly since January and
 he is even tempered and thoughtful while we are playing. He is honest with his score when he plays.
 His stories he tells regarding his family leads me to believe he is a good father and husband. One of the
 people we golf with is a friend he has had since high school which leads me to believe he knows what it
 means to be a friend. From what I know, Vasken took his responsibility as a police officer very seriously
 and gave a great deal back to his community through his efforts in charity. There are good guys and bad
 guys in this world and I believe he is one of the good guys.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 81 of 99 Page ID #:277




     July 10, 2018



    To the Honorable Judge Stephen Wilson:

    I am writing this letter in regard to the character of Vasken Gourdikian. I first met
    Vasken 7 years ago when I was first elected to the Montebello City Council through a
    mutual friend. Vasken immediately took an interest in my elected capacity as I was so
    impressed to learn he was a Lieutenant with the Pasadena Police Department. I am strong
    advocate for law enforcement, so I take pride to know selfless individuals who put their
    life on the line a daily basis.

    Over the years, Vasken and I became trusted friends. He has been an extremely
    respectable friend, respected by many, community minded, encouraging to others, a fun
    golf partner, and just an all-around good citizen of our great Country.

    As a friend, an elected official serving on the Montebello City Council, a County of Los
    Angeles Commissioner, and as a board member of the Sheriff's Youth Foundation, I can
    contentedly say that Vasken Gourdikian is man of good moral character.

    Please consider my letter of character and if you should have any questions do not
    hesitate to contact me at (323) 216-1239.




    Jack Hadjinian
    Mayor Pro-Tern
    City of Montebello
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 82 of 99 Page ID #:278



                                                                                         July 12, 2018

  To the Honorable Judge Stephen Wilson,

  My name is John Fisher and I am writing you in regards to my friend Vasken Gourdikian. I'm

  sure that you have read thousands of letters over the years that portray individuals as solid

  citizens that constantly do the right thing on a daily basis, and that the situation that they find

 themselves in your courtroom does not match their character or values. My intent with this

 letter is not go on and on about what a great guy Vasken is. My Intent is to share my frustration

 on why we as a societyiaitto recognize the positive impact that people have on others.

 It seems to methat the only time we speak highly of people is at a funeral or in a situation like

 this where a person's future is at stake. I find it unfair that the media has portrayed Vasken as

 someone who has violated the public's trust and that his behavior is everything that is wrong

 with law enforcement today. I have yet to see an article or a comment from any news outlet or

 Pasadena city official that applauds Vasken for his 24 years of stellar service. I have yet to read

 anything that details his commitment to his family, his church, the Boy Scouts, Little League

 baseball, high school fundraisers, or youth outreach programs that he is involved in.

 Your Honor, I have known Vasken for over 30 years and while we choose different career paths

 we both are involved in jobs that put us in the public eye every day. I have yet to meet anyone

 that has nothing but respect and admiration for Vasken and the person that he is. My hope is

 that after reading my letter and many others that you come to understand that Vasken

 Gourdikian is one of the good guys in our society and we should take time to recognize and

 applaud his good deeds. Thank you for your time.




~~
 John Fisher
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 83 of 99 Page ID #:279
                                                LBG
                             2130 NORTH EUCLID AVENUE. UJ>LAND. CA. 91784


  The Honorable Judge Stephen Wilson                                        July 12, 2018
  First Street Courthouse
  350 W 1st Street Courtroom 10A, 1Qth Floor
  Los Angeles, CA. 90012

 Your Honor,

 The purpose of this letter is to attest to the character of Mr. Vasken Gourdiklan. My name is Linda
 Borba Gourdikian. I recently retired from a 35 year banking career where I worked in the corporate
 offices of Citizens Business Bank. I now serve as a Trustee of my family's businesses and holdings.

 I met Vasken 29 years ago when I married his cousin Armen Gourdikian. Being a member of the
 Gourdikian family has been a blessing and one of the highlights of my life. We spend a fair amount of
 time together as a group, and I know each one of the family members very well. The one person who
 always stands out and impresses me is Vasken. He is personable, kind, sincere and above all, a man of
 integrity.

 Vasken has demonstrated his character on numerous occasions, one example was when my three
 daughters were part of National Charity League (NCL) a few years ago. NCL is a national charity
 organization for young women between 7th and 12th grade. Vasken volunteered his personal time to be
 a guest speaker at several monthly meetings, and taught the girls about self esteem and cyber security.
 The parents and young ladies learned valuable techniques and lessons from his presentations. Years
 later, the parents still speak about his instruction and appreciate how beneficial his presentations still
 are to the girls as adults.

 Vasken is extremely devoted to his family, particularly to his wife Roubina and his children. I am always
 reminded of Vasken's commitment to his role as a father when I spend time with his two sons Alexander
 and Ardem, who have become accomplished and confident young men under their father's guidance.
 Further, Vasken has always taken seriously his role as a public servant, both as a law enforcement officer
 and a member of his community. He continually displays thoughtfulness and compassion both to his
 friends and to complete strangers. I can say with confidence that Vasken is a hard working and
 distinguished individual who has provided a positive contribution to his community.

 I am aware of Vasken's current situation and the seriousness of the charges against him. We have
 spoken numerous times about what has transpired and Vasken is extremely upset regarding his
 involvement in this matter.

 Your Honor, Vasken is truly an ethical, moral and decent individual. I respectfully ask that you consider
 leniency in your decision regarding Vasken's offense, as this wrongdoing is not representative of the
 person I know.

 Thank you for your consideration.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 84 of 99 Page ID #:280


                                   A State Farm™
                                Auto-Life-Health-Home-Business-Financial Services

                        T.G. Metzger, Agent                  License#0750772
                  425 North Santa Anita Avenue, Suite B, Arcadia, CA 91006
                  Phone: 626-445-1500 Fax: 626-445-9643 E-mail: tg@tgmetzger.com


  July 12, 2018


 Honorable Stephen V. Wilson
 First Street Courthouse
 350 W. 1st Street, Court Room 10A, 10th Floor
 Los Angeles, CA 90012

 Re: Vasken Gourdikian

 Judge Wilson:

 I am a State Farm Insurance Agent in Arcadia, CA who has been active with the city both
 professionally and personally for 30 years. My business and family are located in the San
 Gabriel Valley, and I am part of the Arcadia Rotary and Chamber of Commerce. I am also
 currently the President of the Arcadia Police Foundation.

 Mr. Gourdikian informed me of his pending charges by the federal government for illegal sales
 and possession of firearms. In light of these circumstances, I am happy to offer an endorsement
 of Mr. Gourdikian' s good character.

 I have known Mr. Gourdikian, professionally and personally, for more than a decade. He was
 introduced to me by a former employee. I have observed Mr. Gourdikian as a good family man,
 husband, and father. He is active with his children's school and extracurricular activities. When
 former Lt. Gourdikian was the Community Relations officer for the City of Pasadena, I reached
 out for his assistance with our newly formed Arcadia Police Foundation. Mr. Gourdikian was
 more than generous and supportive with his time and ideas on how to help develop our Police
 Foundation. His years of experience and input were highly valuable.

 Mr. Gourdikian loved being a police officer. These charges brought against him are completely
 out of character in relation to the man I know. He has obviously made mistakes, but I believe the
 City of Pasadena and the law enforcement community are losing a good person and an asset.

Feel free to contact me if you have any questions.

Sincerely,

T0.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 85 of 99 Page ID #:281


                                     Mr. Raffi Haig Gourdikian




July 15, 2018

To the Honorable Judge Stephen Wilson



Dear Judge Wilson -



My name is Raffi Gourdikian, I am a 54-year-old married man, a proud father of four children and
grandfather of a beautiful baby girl.

Vas ken Gourdikian is my first cousin and I consider him my younger brother. I met Vasken for the first
time in 1981 when I moved to the United States to live with his family for over 7 years. Through his
family's care, guidance, generosity and unconditional love, I was able to establish a new life for myself
in this great country.

Over all these years, I have witnessed many incidents and events involving Vasken that give me license
to vouch for him as a person with great morals and integrity. He is immensely dedicated to his family,
career and community. He is an honorable man, a loving husband and father.

Honorable Judge Wilson, I have known Vasken Gourdikian as an honest and respectable man. I know
that he led an exemplary career at the Pasadena Police Department as I'm certain his record would
affirm. I am saddened by the circumstances he finds himself in. I know that he is remorseful and truly
regrets for the errors he has committed.

I humbly and respectfully ask that you afford him the maximum leniency permissible under the law.

Thank you kindly for your consideration.




Ra i Gourditfr/
Lo g Beach, California
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 86 of 99 Page ID #:282




  Mr. Nicholas A. Petek




 July 17, 20108

 The Honorable Judge Stephen Wilson:
 First Street Courthouse
 350 W. 1st Street, Courtroom 10A, 10th Floor,
 Los Angeles, California 90012


 Regarding Vasken Gourdikian



 Dear Judge Wilson,

 I have known Vasken Gourdikian since we were in grammar school. We became closer at
 Pasadena City College. He has been a close friend ever since.

 I have fond memories of Vasken deciding to enter the Police Academy. I was struck by his
 seriousness, sacrifice and devotion to his calling. It was great to see one of your friends apply
 himself to what he wanted to do. Vasken excelled in his profession and has been an asset to his
 coworkers and our community.

 Vasken and his wife Roubina our wonderful parents. I can not think of a genuinely nicer
 family. If one can be measured by the way their children have turned out, they would both
 measure high. Both of their boys are incredibly well mannered, fun and kind. They are
 extremely impressive young men. I know Alexander is an Eagle Scout.

 I have three young children. My son In particular is a cub scout and is fascinated by all things
 law enforcement and military. Vasken takes time answering all of his questions and
 encouraging him. He does this everytime we are together always instructing him to be good
 and mind his parents and teachers. My children adore him.

 I am fortunate to call Vasken a friend. Not everyone has such a great friend that you know you
 can always count on. He is truly one of the good guy's.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 87 of 99 Page ID #:283



  Robert Pigeon



  July 17, 2018


  To The Honorable Judge Stephen Wilson


  Dear Judge Wilson,

 This letter is to testify for the character ofVasken Gourdikian. I am Robert Pigeon, husband to
 Vasken's cousin Maral. I meet Vasken thirty years ago as a student at the USC School of
 Pharmacy while dating Maral. It may not be a coincidence that we are celebrating our 25th
 wedding anniversary today. Vasken has a part in this milestone.

 Being of Asian descent, I did not fit the model of who Maral was to be with. Her ties to her
 Armenian ethnicity with her family and community are very strong. As an "Odar"(non-
 Armenian), I was prepared for a negative reception by her family. She was living with Vasken
 and his parents at the time. Vasken greeted me with a handshake and smile. I never detected a
 hint of prejudice, resentment, fear or insincerity that was prevalent among "nationalized"
 teenagers and other family members. I attribute a larger part of my continuation to date Maral to
 Vasken, his brother and parents for making me feel welcomed. His character and morals were
 set at a high standard at a young age.

 Throughout the years, Vasken has become my "Cuz." He has always welcomed my family and I
 to numerous events and gatherings. We have celebrated many life changing events together and
 mourned the loss of to many loved ones. His greatest testaments are his sons, Alex and Ardem.
 They have grown into commendable young men. You do not become an Eagle Scout as Alex
 has without a superior role-model as in Vasken. I have two sons a few years younger so I
 understand the challenges. Vasken has obviously met these challenges to a standard my boys
 look up to and aim for.

 Sincere~ly,
        .    ~
          01'       -        .~   \

 Rod      geon
                        ..
                             ~
                             ~
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 88 of 99 Page ID #:284



                                                                               July 17, 2018




    The Honorable Judge Stephen Wilson

    My name is Dan Petek. I am in the Life Insurance industry in Northern California. I grew
    up ·in South Pasadena and Pasadena. I attended Holy Family for grammar school and St
    Francis High school.

    I have known Vasken Gourdikian since grade school in the early 1980's. Vasken was one
    grade above me. I have become very closewith him and his brother Shant as well as his
    parents and grandparents. They welcomed me and my brother as if we were members
    of their own family. He is very fortunate to be part of such a wonderful family. Vasken
    has continued this love with his own family. He and his wife Roubina have raised two
    wonderful young men who are polite and very respectful.

    I support Vasken and his family through this very difficult time. I hope and pray that you
    will show mercy on this man who has served his community.




    Dan Petek



    925 285-0709




     . ·' .·\·.



                                     ;.:              ..,   :.'I   •I;,
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 89 of 99 Page ID #:285




     HRATCH Z. GHAZARIAN




    hghazarian@alliedpa.com                                       Tel: (562) 388-4999



                                                                  July 17, 2018

    VIAFIRST CLASS MAIL
    To:
    The Honorable Judge Stephen Wilson
    Clo Mark J. Werksman, Attorney at Law
    888 West 6th Street, 4th Floor
    Los Angeles, Ca. 90017

           Re:     Mr. Vasken Gourdikian

    Your Honor:

    I am writing this letter in the hopes that it will allow you to see what kind of person
    Vasken Gourdikian is, despite the predicament he is currently in.

    I have known Vasken as a friend for approximately 35 years. We are also related through
    my sister's marriage so I am truly honored to call him family. I have always known
    Vasken to be loving, kind, generous, dependable, and well regarded among his peers and
    in the community at large.

    I was troubled to hear about his unfortunate predicament with the law. I can tell you with
    certainty that this situation is not a representation of who Vasken is as a person. He is a
    committed and loving husband, father, son, friend, family, and community member.

    Please show Vasken leniency.




                                                                  Hratch Z. Ghazarian
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 90 of 99 Page ID #:286




 July 17, 2018


 To the Honorable Judge Stephen Wilson,




 It Is with great honor to write a letter of reference for Mr. Vasken Gourdlklan. Vasken and I met
 when our sons were kindergarten classmates at High Point Academy In 2006 and have been good
 friends ever since. I witnessed early on that his focus was always on his family, friends and the
 community for which he served with an unblemished record for decades.

 I've witnessed Vasken's character and integrity on many times over the years. Flrst at the kid's
school. He was always one to volunteer his time setting up for events and even meeting with school
officials to review safety and security programs.

Also, Vasken was a Scout Leader for our sons' Cub Scout Troop organizing and leading weekly troop
meetings and various camping trips. Not only did he keep the kids interested and involved, but he
also rallied the parents so that all the events went off without a hitch.

Vasken also was a founding member of a local group that helped raise funds for fallen police
officers and firefighters. This annual fundraising dinner gathered public servants from across many
southland agencies along with other Individuals to remember those lost in the tragic events of 9/11
as well as others that lost their lives protecting their respective communities.

I know him as a man of character and integrity and if I or my family ever needed any help, Vasken
would be the first in line.




Nick Bazarevitsch



(818)929-3338
nbazarevitsch@gma ii .com
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 91 of 99 Page ID #:287




                                   DIEGO R. TORRES


                                          626-825-9844
                                     Drtorres30@yahoo.com



                                                                             July 15, 2018

     To the Honorable Judge Stephen Wilson,

    Although brought on by a very unfortunate incident, I would like to take the opportunity
    to share some of the alternate characteristics that I have personally of Vasken Gourdikian.
    I first met Vasken over twenty years ago when he became a new trainee officer with the
    Pasadena Police Department. At that time, I was coordinating the Field Training Officer
    program for the department. Vasken entered the organization as a young, energized,
    mature and very motivated young officer.

     Since that time, Vasken has continued to grow both personally and professionally but has
   , never swayed his focus on his family, career, the community and the mission of law
     enforcement. Throughout the years, I have worked not only alongside Vasken in several
     assignments but have also had the opportunity and pleasure of supervising him in many
     situations. I not only know Vasken from work but have also socialized with him outside
     of work.

    I have only known Vasken as a very well ~respected person within the organization of the
    Pasadena Police Department and in the surrounding community. Vasken's roots run deep
    within the City of Pasadena and in the surrounding communities and the characteristics
    that I recognize as Vasken Gourdikian are hardworking, humble, reliable, trustworthy and
    moral based.

    As I know Vasken, he remains remorseful and despondent for his carless actions and
    allowing himself to become carried away in what probably began as a simple hobby but
    resulted in the loss of his beloved career in law enforcement and has also caused much
    friction in his personal life.

    I hope that Vasken's true character and history of an honest lifestyle are seriously
    considered when judging his actions and when considering his future discipline.


    Sincerely,
           _:...;..   _
                      _,.......,
~~
 Diego Torres
    Ret-Lieutenant
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 92 of 99 Page ID #:288



  To The Honorable Judge Stephen Wilson:.

         I am writing this letter to your Honor regarding Vasken Gourdikian's case. I
  have known Vasken my entire life (41 years). Our families have been close for
  years ... going back to our grandparents, who were longtime friends. It's because of
  our grandparents and parents that we value family. Vasken has been like a brother
  to me throughout the years. Despite his busy work schedule, he made the time to
  visit my dad in the hospital when he was dying of cancer. Vasken was the first
  person at our house paying his respects when my dad passed away. He respected
  his elders and even enjoyed spending time with them, such as playing a round of
  golf with them. He's an uncle to my 5 year old son. Not only has he been great to
  my family, he's an amazing husband to his wife Roubina and a great father to his
  two boys, Alex (19) and Ardem (17). He has raised both boys to be respectful and
  responsible men.    Vasken has headed fundraisers and has been a pillar· i'n the
  Armenian community. I cannot say enough great things about him.

       The reason
            ..
                   I mention all of .this is to offer your Honor mitigating factors.
                                                                             '
                                    '•,



  From 2005 to 2007, I was a city prosecutor. From January 2008 to December 2017,
  I was a deputy district attorney in Riverside County .. I decided to 'leave the county
  and shift my focus on family for awhile as my son will be starting school this month.
  Throughout my years at Riverside County, I. dealt with many different types of
  defendants. I say "types" because, as your Honor knows, they are not all alike.
  Some simply have zero respect for law and authority, whereas others made a mistake
  not intending to break laws. It was my job to follow the law and prosecute the case
  appropriately. To seek the truth and do justice. Every case was different. ,I .am,
          -   .             !   .         '   •           •                            •




  respectfully, requesting your Honor consider the person and not just the charges.
 Vasketi has aiteady suffered' ~ori~equep.c~s over   the "1~st year. and. half.   Given his
 role"' in· law enforcement, he 'has suffered unnecessary. neg~tive .media atteridori,
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 93 of 99 Page ID #:289



  especially when facts were unknown or being assumed. He had to give up a career
  he worked long and hard for ... he wasn't just a police officer, he was a lieutenant. A
  conviction, alone, on his record has its own ramifications.

         Every judge I have ever appeared before said they respected me for being
  honest about the strengths and weaknesses of a case, as well as what "outcome" was
  appropriate. My credibility meant more to me than anything, because once you lose
  it, it is difficult to get back. In this case, justice would not be served if Vasken would
  be required to do any kind of time. As I mentioned earlier, a man of his standing
  and caliber, he already lost a lot and here is taking accountability. If "punishment"
  is to act as a deterrent, I believe the consequences he has faced, is currently facing
  and will continue to face is far greater. I, respectfully, ask your Honor to consider
  Vasken as a person, as a family man .and all of his dedication & achievements
  throughout his years in law enforcement.



                                                                Sincerely,




                                                               Eileen D. ·Agajanian

                                                               August 5, 2018
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 94 of 99 Page ID #:290


                                                                          ~~~
                                                                     ALAN        B.   SNITZER
                                                                        A PROFES$10NAL CORPORATION

                 ALAN B. SN ITZER*                                 2 NORTH LAKE AVENUE, SUITE 880               MATTHEW L. BARTHOLOMEW
                                                                                                                 RONALD E. STEENSLAND
               CYNTHIA L.         COLLINS*                        PASADENA, CALIFORNIA 91101·1858
                                                                                                                   MARK L. WARREN
      •ci:Rrrm:o SPECIALIST, WORKERS' COMPENSATION LAW               TELEPHONE (626) 449•4300                       STEVEN E. WEITZ
 TH& S'rATE BAR OF CALIFORNIA, BOARD OF l.EOAL SPf::CIALllATION                                                        OF COUNSEL
                                                                          FAX (626) 449·0830



                                                                     www.lnjuredPublloSafetyWorkers.com


                                                                     September 12, 2018

                                                                                                      PERSONAL & CONFIDENTIAL
 ·Mark J. Werksman, Esq.
  888 West 61:ll Street, 4th Floor
  Los Angeles, California 90017

                  Re:            Our Mutual Client:                              Vasken K. Gourdikian


  Dear Mr. Werksman:

  Enclosed is a character reference letter for our mutual client,
  Vasken K. Gourdikian, for your use in trying to obtain the most
  reasonable sentence available for him in his Federal criminal case.

  I hope it is helpful.   Please advise if I can be of any further
  assistancer and thanks for representing this good man.

                                                                       Kindest regards,




 ABS:am
 Enclosure
 cc: Mr. Vasken K. Gourdikian
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 95 of 99 Page ID #:291
                                           Felikian's Carpet One




  September 12, 2018



  Dear Honorable Judge Stephen Wilson,



  We have known Vasken Gourdikian for many years. We have always known him to be an incredibly
  loyal man. He worked hard for the city of Pasadena Police Department, he has been a wonderful father,
  husband and a dependable friend. We feel terrible about what happened and his lack of judgement in
  this matter. It's hard to explain to you the deep level of remorse that he has shown. Losing his career,
  bringing shame and humiliation to his family and disappointing those that have looked up to him, has
  been the hardest thing that he has ever had to endure.

 Sending him to prison will not help anyone. It won't help his wife, who needs him by her side, it won't
 help his children who are a victim in this as much as anyone. It won't help the community, because he
 was never a danger to the community. Vasken Gourdikian can do more good by being forced to do
 thousands oftiours 9f corn.munity service than he can by going to prison. He has the ability to reach
 people, he has the ability to touch lives. The Pasadena Police Department put him in charge of
 communication because he is a great communicator.

 Please consider alternatives to prison. He is an excellent candidate for probation. He is an active,
 contributing member of society. He's a great guy that made a bad decision. Please don't make his
 family suffer any more than he already has.

 Your Honor, I am confident that he would never violate probation. My family and I have been doing
 business· in the Pasadena community for almost 50 years. My reputation means everything to me and I
 give you my word that I would report any violations that I saw or heard about to his probation officer, if
 probation were granted. Please give him a second chance, I am confident that he.wouldn't disappoint
 you, his family or his community.

 Thank you so much for your time and consideration.


 Sln(6~
 Greg Felikian

 President-F.~Hki:an'·s Carpe_t On.e....                     ,,,.,.         .   '
        :   I   !   j   ....
                                                             (_ .'.   I.:



                          <    I
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 96 of 99 Page ID #:292
                                   \

                          ST.   FRA~,:~~ ~; HIGH SCHOOL
Office of the President                             \                                Capuchin Franciscan


   September 23, 2018




   The Honorable Judge Stephen Wilson
   350 West 1st Street
   Courtroom 10f\ 10th Floor
   Los Angeles, CA 90012

   Your Honor,

   My name is Tony Marti. I am a priest and the president of St. Francis High School in La Canada. I
   am writing this letter to ask you to please be merciful when you sentence Mr. Gourdikian in a
   few days.

   I have known Mr. Gourdikian, his wife and two sons for the last five years. Their older son
   graduated from St. Francis High School last May and the younger son is a senior student this
   year. The Gourdikians have been very helpful to the school and we never had any problems
   with them.

  I have read that Mr. Gourdikian has admitted the mistake he made and is accepting the
  consequences for his actions. I believe that he will begin a second career later on and will be a
  good citizen. I am concerned not only about Mrs. Gourdikian, but also about the two boys
  especially the younger one. So, I ask you to please consider them and be lenient when you
  sentence Mr. Gourdikian.

  Thank you so much for reading my letter and for your consideration.




  s~~k.~ffl
     ~M
            (.
  Fr. Ton,,-(
  Preside~~
             1 .          Cap




 200 Foothill Boulevard, La Cafiada Flintridge, CA 91011-3798 • (818) 790-0325 • (818) 790-5542 Fax
                                             www.sfl1s.net
                   A Catholic Tradition of Enriching the Mind and Heati Since 1946.
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 97 of 99 Page ID #:293


 October 101h, 2018



 The Honorable Judge Stephen Wilson

 Your Honor,

 My name is Hagop Giragossian. I have known Vasken Gourdikian for 30 years, and am proud to call him
 a dear friend. Growing up I always looked up to Vasken. Not only is he one of the kindest hearted and
 considerate people I know, he has always put the needs of others before his. It came as no surprise to
 me when Vasken devoted his life to public service. Being a police officer was his lifelong dream, and
 through hard work and devotion he turned that dream into an incredibly successful career with the
 Pasadena Police Department. I know that Vasken is deeply sorry for the mistakes he has made, but it
 saddens me none the less to see him go through this devastating process.

 I am also the proud owner of multiple businesses in Pasadena. I was raised in Orange County, therefore
 opening restaurants in Pasadena was an unknown territory for me. Vasken helped me connect with the
 community and for that I will be forever grateful. He helped organize fund raisers with local charities, as
 well as involved us in the PAL (Police Activities League). One of my fondest moments was when we had
 opened our first restaurant and he helped organize a fund raiser with the American Red Cross for
 Tsunami victims in Indonesia. It was exactly this type of support and encouragement that has helped my
 partners and I grow from 1 restaurant in Pasadena, to a national chain. Till this day when Vasken sees
 me, he always tells me how proud he is of the accomplishments we have had in business, but I don't
 think he knows the impact he has had on that success.

 Vasken is a humble man, who is deeply devoted to his family. He is a phenomenal husband, incredible
 father to his two boys, and a loving son and brother. He has made and nurtured strong relationships
 with the community of Pasadena as a whole. He has the support of many, which is indicative of the type
 of officer he has been throughout his career. His mistakes have been felt throughout the community, as
 well as the pain he has felt through this embarrassing ordeal.

 Your Honor I believe the world, especially our great community of Pasadena, is better off having Vasken
 be a part of it. He and his family have suffered and continue to suffer as they wait patiently for your
 decision. He has recently started a new career in the private sector, which is allowing him to provide for
 his family. I only ask that you be lenient in his sentencing, so that he may continue to provide for his
 family. Vasken has learned from his mistakes, and will absolutely not let you, his family, and his
 community down again.




 (818)633-8215
Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 98 of 99 Page ID #:294


 October 81\ 2018
 The Honorable Judge Stephen Wilson
                                                                         . l




 Your Honor,
 My name is Quasim Riaz. I have owned and operated restaurants in Pasadena since 2005. I have known
 Vasken Gourdikian for 19 years. Over that period, he went from being a family acquaintance to a dear
 friend for whom I have a lot of respect for. On a personal level, my respect for him comes from the fact
 that he is a family man devoted to his wife and two sons. In the time that I've known him, he has never
 done or said anything that would make me question his integrity. My interactions with Vasken on a
 professional level are no different. Over the years, Vasken has reached out to me and my partners to urge
 us to be more involved in our community. He has been our point person for fundraisers benefitting local
 charities such as Five Acres (an orphanage that also focuses on the emotional and mental well-being of
 children) and PAL (Police Activities League).:
 Vasken and I have spoken about the charges he is facing. One of the things that saddened me most about
 this situation, is that he felt like he let a Jot of people down. This is very telling ofVasken's character.
 With all he is facing, his concern was for others. He felt a sense of purpose in his career. Not having that
 has been very difficult for him over the past couple of years. I believe that V asken had no intent to
 manipulate the system. He found a hobby in collecting guns. I can relate to him as I am a collector of
 rare beers and whiskeys, which I have access to being in the restaurant business.
 Vasken is a man of character and principle. He is the type of person every Police Department would
 benefit from having. He strove to make the community in which he lived and worked, better. I know that
 this incident has not changed how I, my family, or my colleagues view him.
  Your Honor, I have watched Vasken climb to the highest levels of his organization as he was a proud
 police officer and proud member of the Pasadena community. Vasken has on many occasions admitted to
 his over indulgence artd the price he has had to pay. This experience has impacted his career, his
 finances, and he has endured a great deal of public humiliation. Despite all of this, Vasken has turned a
 comer, remained focused and is providing for his wife and two sons as a productive member of society.
 He has found quality employment in the private sector and as such is able to keep his oldest son in college
 and make sure his youngest will have the same opportunity next year.
 Theref9-00,. Your Honor, I humbly ask you to be lenient with Vasken's sentencing this coming February.
 He has paid a hefty price and learned a valuable lesson. Any additional punishment in the form of
 incarceration by the court will negatively impact his ability to keep his family intact.
 Thank you for your consideration in this matter. I believe that Vasken Gourdikian will not disappoint you
 should you grant him leniency. Please feel free to contact me any time should you need further
 information.




 QuasimRiaz
 guasimriaz@gmail.com
 (818)633-8340
    Case 2:18-cr-00104-SVW Document 33-1 Filed 01/18/19 Page 99 of 99 Page ID #:295


The Honorable Judge Stephen Wilson:
350 Wesf 1st Street
Courtroom 1OA 10th Floor
Los Angeles Ca. 90012


My name is Malcolm Harwood. My wife Virginia and I live at 624 Camillo St. ,Sierra Madre, Ca.

We are writing to you on behalf of Vasken Gourdikian. We live directly across the street from he and
his family. We have resided here for 39 years and he has been living there over 20 years.

Since the Gourdikians moved in they have raised two boys that I believe to be about 18 years old·.
Very well behaved.
We have played golf with Vosken and gotten to know him pretty well through the years. That's why its
hard to believe he could have any kind of problem with the law. He is well liked and respected by the
whole neighborhood and Is a member of our neighborhood watch program.

We have seen articles in the newspaper that we feel border on harassment by the media.
One morning watching the news on TV we were shocked to see a picture of the front of his home
apparently taken from our front yard. We have seen many news people hanging around out in front.

He is a good man and we are hoping you can see your way clear to show him compassionate
consideration.

Respectfully,
